 Case: 1:12-cv-06110 Document #: 181-1 Filed: 10/09/18 Page 1 of 42 PageID #:3631




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION



                                      )
STRAITS FINANCIAL LLC,                )
                                      )
               Plaintiff,             )
                                      )
           v.                         )
                                      )
TEN SLEEP CATTLE CO. and RICHARD      )
CARTER,                               )
                                      )
               Defendants.
                                      )
                                      )
                                      )
TEN SLEEP CATTLE CO. and                Case No. 1:12-cv-06110
                                      )
RICHARD CARTER,
                                      ) Honorable Manish Shah
               Counter-Plaintiffs and )
               Third-Party Plaintiff, )
                                      )
           v.                         )
                                      )
                                      )
STRAITS FINANCIAL LLC,
                                      )
                                      )
               Counter-Defendant,
                                      )
                                      )
     and
                                      )
                                      )
JASON PERKINS,
                                      )
                                      )
               Third-Party Defendant.
                                      )


     TEN SLEEP CATTLE CO. AND RICHARD CARTER’S MEMORANDUM
           IN SUPPORT OF MOTION FOR ENTRY OF JUDGMENT
 Case: 1:12-cv-06110 Document #: 181-1 Filed: 10/09/18 Page 2 of 42 PageID #:3632




       Ten Sleep Cattle Co. and Richard Carter (collectively “Ten Sleep”), by their

attorneys and pursuant to the Opinion and Final Judgment issued by the Seventh

Circuit Court of Appeals on August 13, 2018 (Dkt. ## 176, 177), move this Court for

entry of judgment in the amount of $2,206,754.80, plus prejudgment interest in the

amount of $309,867.67 and post-judgment interest calculated on a compounded annual

basis at the rate of 0.65% until paid in full, and attorneys’ fees. In support of this

Motion, Ten Sleep states as follows:

                               Relevant Procedural History

       This matter is on remand from the Seventh Circuit Court of Appeals. On August

13, 2018, the Court of Appeals entered an order remanding the case for a recalculation

of Ten Sleep’s damages. (Dkt #175 (certified copy of 7th Circuit opinion, attached as

Exhibit A (the “Opinion”).)

       This matter has an extensive procedural history that will not be unnecessarily

repeated here. The following, however, is a brief synopsis of the procedural history and

relevant facts that are important to this Petition for supplemental attorneys’ fees.

       This is an unauthorized trading case. During a three-month period, Straits

Financial LLC’s employee, Jason Perkins, embarked on a spree of unauthorized trading,

resulting in over $2 million in losses and a $168,000 margin debit balance in Ten Sleep’s

accounts. Straits sued Ten Sleep for the margin debit balance. Ten Sleep counterclaimed

for all damages related to the unauthorized trading and fraud. (Dkt #6.) After motion


                                              2
 Case: 1:12-cv-06110 Document #: 181-1 Filed: 10/09/18 Page 3 of 42 PageID #:3633




practice and discovery, this case proceeded to trial in front of Judge Zagel from

September 3, 2014 through September 11, 2014. (Dkt. # #71-77.)

       On December 16, 2015, the Court issued its Findings of Fact, Conclusions of Law

and Order. (Dkt. #83.) In that Order, the Court found in favor of Ten Sleep on all of its

counterclaims. Specifically, the Court found Straits and Perkins liable for violation of

the Commodities Exchange Act, unjust enrichment and breach of fiduciary duty. The

Court further found Straits liable for violation of the Illinois Consumer Fraud Act, 805

ILCS 505 et seq. (“ICFA”) and conversion. Having found Straits liable for violating the

ICFA, the Court ordered Straits to pay reasonable attorneys’ fees. (Dkt. #83 at 8.)

       After additional briefing on issues such as prejudgment interest and mitigation

of damages, the Court entered judgment in favor of Ten Sleep on October 14, 2016, in

the total amount of $1,661,366.20, plus further prejudgment interest in the amount of

$2,336.22, plus per diem interest in the amount of $2,336.22, for a total of $1,663,443.84.

(Dkt. ##113, 121.) As discussed at length in Ten Sleep’s Motion for Entry of Amended

Judgment, even though Judge Zagel found in favor of Ten Sleep on all of its

counterclaims, he awarded Ten Sleep reduced damages for failure to mitigate. (Dkt. #

83, 113.)

        Straits filed its Notice of Appeal from the October 14, 2016 judgment on

November 7, 2016. (Dkt. #118; 7th Cir. Case No. 16-3860). Perkins filed his notice of

appeal on November 10, 2016 the judgment. (Dkt. #125, 7th Cir. Case No. 16-3903.) Ten


                                             3
 Case: 1:12-cv-06110 Document #: 181-1 Filed: 10/09/18 Page 4 of 42 PageID #:3634




Sleep filed its notice of cross-appeal on November 21, 2016. (Dkt. #134, 7th Cir. Case No.

16-3967.)

      Meanwhile, the issue of attorneys’ fees had not been resolved in the district

court. Accordingly, on October 27, 2016, Ten Sleep filed its Petition for Attorneys’ Fee

and Non-Taxable Costs. (Dkt. #115.) Judge Shah issued an order on May 2, 2017

awarding Ten Sleep $322,260.20 in attorneys’ fees. (Dkt. #162.) Straits appealed Judge

Shah’s order by filing its second Notice of Appeal on May 26, 2017. (Dkt. #164, 7th Cir.

Case No. 17-2100.) Straits’ second appeal was subsequently consolidated with the three

prior appeals.

      One December 5, 2017, the case was argued in front of Judges Hamilton, Rovner

and Chief Judge Wood. On August 13, 2018, the panel issued its opinion: (1) affirming

Judge Shah’s order granting Ten Sleep attorneys’ fees in the amount of $322,260.20; and

(2) reversing and remanding the judgment entered by Judge Zagel in favor of Ten Sleep

for a recalculation of damages because, the Panel found, Judge Zagel erroneously held

that Ten Sleep had a duty to mitigate its damages before it knew of its injury.

                                        Argument

      A.     Damages Calculations

      Ten Sleep’s damages are as follows:




                                            4
 Case: 1:12-cv-06110 Document #: 181-1 Filed: 10/09/18 Page 5 of 42 PageID #:3635




                               Liquidation           Value of 35
             Date              Value of 35           Account on         Total Damages
                                 Account              3/16/2012

         June 20,2012            $ 1,992,045.79         $ 214,709.01      $ 2,206,754.80


       This is the methodology the parties have used for calculation of damages

throughout this case. (See, e.g., Dkt. ##89, 107, 108-1.) Indeed, it is the methodology the

Court (Zagel, J.) used in entering judgment in favor of Ten Sleep (Dkt. #113), albeit with

a reduction for failure to mitigate, which the Seventh Circuit found to be in error.

Importantly, on appeal Straits did not challenge the formula used to calculate damages;

it merely argued that damages should be calculated—using the same formula—as of

some earlier date. In other words, Straits did not argue that the District Court erred in

calculating the amount of damages; it merely argued that the District Court erred in

rejecting Straits’ affirmative defenses. As such, Straits has waived any arguments with

respect to the formula to be used to calculate damages. See Ward v. Soo Line R.R. Co.,

Case N. 17-2150, 2018 U.S. App. LEXIS 24222, at *33-34 (7th Cir. Aug. 27, 2018).

       Moreover, Straits tried, unsuccessfully, to persuade Judge Zagel to offset the

$168,000 debit balance, to account for the fact that Straits paid the $168,877.02 debit

balance. (Dkt. #108.) Judge Zagel rejected that argument, stating:

       Straits’ request to subtract the debit balance of the 35 account is denied. As
       Ten Sleep notes, Straits did not mitigate its own alleged damages during
       this time because it failed to contact Carter to alert him of the growing
       margin deficit or otherwise act to stem the losses. Moreover, although the


                                              5
 Case: 1:12-cv-06110 Document #: 181-1 Filed: 10/09/18 Page 6 of 42 PageID #:3636




         account deficit arose after the liability cut-off date of June 11, 2012, the
         deficit only existed as a result of Straits’ unauthorized trading during the
         period of liability. It would be inequitable to penalize Carter not only for
         the losses that accrued after June 11, but for the margin debit that arose
         because of the unauthorized trading activity prior to that date.

(Dkt. #111.) Straits did not challenge this finding on appeal either, so this argument is

waived as well. Ward, 2018 U.S. App. LEXIS at *33-34.

         The methodology Ten Sleep used to calculate its damages is correct, because

Carter told Perkins to shut down the 35 account on March 16, 2012 and send him the

proceeds. Unbeknownst to Carter, Perkins only sent $300,000 from the account, leaving

$214,709.01 in the account to continue his unauthorized trading. That money belongs to

Ten Sleep, not Straits. The full measure of Ten Sleep’s damages is $2,206,754.80.

         B.       Prejudgment Interest Calculations

         By order dated March 29, 2016 (Dkt. #98), the Court awarded Ten Sleep and

Carter prejudgment interest calculated on a simple basis at the prime rate on June 10,

2012. The prime rate from December 16, 2008 to December 17, 2015 was 3.25%.

http://www.fedprimerate.com/wall_street_journal_prime_rate_history.htm (last visited

October 8, 2018). Per diem interest calculations are set forth in the table below:


                                                                                    Total
                     Total          Prime        Annual        Per diem
                                                                                prejudgment
                    Damages          Rate        interest       interest
                                                                                  interest1

                  $ 2,206,754.80     3.25%      $ 71,719.53      $196.49           $ 309,867.67


 1   June 20, 2012 to October 14, 2016 is 1,577 days x $196.49 = $309,867.67.

                                                       6
 Case: 1:12-cv-06110 Document #: 181-1 Filed: 10/09/18 Page 7 of 42 PageID #:3637




          C.       Post-Judgment Interest Calculations

          Post-judgment interest is calculated as follows:


                                                                                                  Damages plus
Damages plus                         Year 1 post-   Year 2 post-   Per diem        Per diem
                     Compound                                                                     pre- and post-
prejudgment                           judgment       judgment       interest        interest
                     interest rate                                                              judgment interest
  interest                             interest2      interest3    in Year 24      in Year 35
                                                                                                 as of 10/11/2018

  $2,516,622.47            0.650%      $16,358.05     $16,374.93          $45.11      $45.40        $2,549,355.45


          Hence, as of October 11, 2018, Ten Sleep is owed a total of $2,549,355.45, plus

attorneys’ fees.

          D.       Attorneys’ fees

          By order dated May 2, 2017, the Court awarded Ten Sleep a total of $322,260.20

in attorneys’ fees and taxable costs. (Dkt. #162.) The Seventh Circuit upheld that order

on appeal. (Dkt. #175 at 24-25.) The Seventh Circuit further stated in its Opinion that “a

supplemental fee award for appellate work may be needed.” (Id. at 31.) Accordingly,

Ten Sleep has separately filed a Petition for Supplemental Award of Attorneys’ Fees,

seeking an additional $155,772.50.




  2   Damages + prejudgment interest = ($2,206,754.80 + $309,867.67) = $2,516,622.47 x .0065 = $16,358.05.
  3Damages + prejudgment interest + Year 1 post-judgment interest = ($2,206.754.80 + $309,867.67 +
$16,358.05) = $2,532,980.52 x .0065 = $16,464.37. As of October 11, 2018, Year 2 post-judgment interest is
$16,374.93.05 ($45.11 x 363 days).
  4   Per diem interest for Year 2: $16,464.37 / 365 days = $45.11/day.
  5   Per diem interest for Year 3: $16,571.39 / 365 days = $45.40/day.

                                                        7
 Case: 1:12-cv-06110 Document #: 181-1 Filed: 10/09/18 Page 8 of 42 PageID #:3638




        E.      Costs on Appeal

        The Seventh Circuit taxed costs for the appeal in favor of Ten Sleep in the

amount of $688.00. (Dkt. #179.)

                                          Conclusion

        For the reasons set forth above, Ten Sleep Cattle Co. and Richard Carter

respectfully request that this Court enter judgment in their favor, as follows:


                            Damages                                      $2,206,754.80

                     Prejudgment interest                                   309,867.67

                    Post-judgment interest6                                  32,732.98

                        Attorneys’ fees                                     322,260.20

                 Supplemental attorneys’ fees                               155,722.50

                        Costs on appeal                                        $688.00

                                         TOTAL                           $3,028,026.15




Dated: October 9, 2018                                  Respectfully submitted,




                                                        /s/ Nancy L. Hendrickson
                                                        One of the attorneys for Ten Sleep Cattle
                                                        Co. and Richard Carter

Nancy L. Hendrickson
ARDC No. 6207710


  6Calculated as of October 11, 2018. Straits owes an additional $45.11/day through October 13, 2018 and
$45.40/day thereafter, until paid in full.

                                                   8
 Case: 1:12-cv-06110 Document #: 181-1 Filed: 10/09/18 Page 9 of 42 PageID #:3639




KAUFMAN DOLOWICH & VOLUCK
135 S. LaSalle St. Suite 2100
Chicago, IL 60603
(312) 863-3663
nhendrickson@kdvlaw.com




                                        9
Case: 1:12-cv-06110 Document #: 181-1 Filed: 10/09/18 Page 10 of 42 PageID #:3640




                             CERTIFICATE OF SERVICE

       Nancy L. Hendrickson, an attorney, hereby certifies that on October 9, 2018
she caused a copy of Ten Sleep Cattle Company’s and Richard Carter’s
Memorandum in Support of Motion for Entry of Judgment to be served via the
Court’s ECF/electronic mailing system upon:

      Howard J. Stein
      Attorney at Law
      70 West Madison Street
      Suite 2100
      Chicago, IL 60602
      hsteinlaw@aol.com



      James McGurk
      10 South LaSalle Street
      Suite 3300
      Chicago, IL 60603
      jamcgurk@flash.net




                                               /s/ Nancy L. Hendrickson




                                          10
Case: 1:12-cv-06110 Document #: 181-1 Filed: 10/09/18 Page 11 of 42 PageID #:3641




                   EXHIBIT A




                                       10
Case:
 Case:1:12-cv-06110
        1:12-cv-06110Document
                      Document#:#:181-1 Filed: 09/21/18
                                   175 Filed:  10/09/18 Page
                                                         Page 112ofof3142PageID
                                                                          PageID#:3589
                                                                                  #:3642
 Case: 16-3860     Document: 00713289379             Filed: 09/20/2018      Pages: 31




                                                                               

                                           In the

                 United States Court of Appeals
                              For the Seventh Circuit
                                  ____________________ȱ
             No.ȱ16Ȭ3860ȱ
             STRAITSȱFINANCIALȱLLC,ȱ
                                                            PlaintiffȬAppellant,ȱ
                                             v.ȱ

             TENȱSLEEPȱCATTLEȱCOMPANYȱȱ
             andȱRICHARDȱCARTER,ȱ
                                                         DefendantsȬAppellees.ȱ
                                 ___________________ȱ
             ȱ
             Nos.ȱ16Ȭ3903,ȱ16Ȭ3967,ȱ17Ȭ2100ȱ
             TENȱSLEEPȱCATTLEȱCOMPANYȱ
             andȱRICHARDȱCARTER,ȱ
                            CounterȬPlaintiffs/ThirdȬPartyȱPlaintiffsȬAppellees/ȱ
                                                             CrossȬAppellants,ȱ

                                             v.ȱ

             STRAITSȱFINANCIALȱLLC,ȱȱȱ
                              CounterȬDefendantȬAppellant/CrossȬAppellee,ȱ
                   andȱ
                   ȱ
             JASONȱPERKINS,ȱ
                              ThirdȬPartyȱDefendantȬAppellant/CrossȬAppelleeȱ
                                  ____________________ȱ
Case:
 Case:1:12-cv-06110
        1:12-cv-06110Document
                      Document#:#:181-1 Filed: 09/21/18
                                   175 Filed:  10/09/18 Page
                                                         Page 213ofof3142PageID
                                                                          PageID#:3590
                                                                                  #:3643
 Case: 16-3860     Document: 00713289379             Filed: 09/20/2018      Pages: 31




             2ȱ                                  Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ

                         AppealsȱfromȱtheȱUnitedȱStatesȱDistrictȱCourtȱforȱtheȱ
                            NorthernȱDistrictȱofȱIllinois,ȱEasternȱDivision.ȱ
                    No.ȱ12ȬCVȬ6110ȱ—ȱJamesȱB.ȱZagelȱandȱManishȱS.ȱShah,ȱJudges.ȱ
                                              ____________________ȱ

                  ARGUEDȱDECEMBERȱ5,ȱ2017ȱ—ȱDECIDEDȱAUGUSTȱ13,ȱ2018ȱȱ
                                               ____________________ȱ

                Beforeȱ WOOD,ȱ Chiefȱ Judge,ȱ andȱ ROVNERȱ andȱ HAMILTON,ȱ
             CircuitȱJudges.ȱ
                 HAMILTON,ȱCircuitȱJudge.ȱAtopȱtheȱChicagoȱBoardȱofȱTradeȱ
             BuildingȱinȱdowntownȱChicagoȱstandsȱCeres,ȱtheȱRomanȱgodȬ
             dessȱofȱagricultureȱandȱgrain.ȱSheȱfacesȱnorth,ȱbutȱherȱreachȱ
             extendsȱatȱleastȱasȱfarȱwestȱasȱTenȱSleep,ȱWyoming,ȱtoȱtheȱfamȬ
             ilyȱcaĴleȱranchȱofȱdefendantȬappelleeȱRichardȱCarter.ȱInȱ2010,ȱ
             throughȱ aȱ brokerȱ inȱ ScoĴsbluě,ȱ Nebraska,ȱ Carterȱ openedȱ aȱ
             commoditiesȱfuturesȱandȱoptionsȱtradingȱaccountȱwithȱaȱChiȬ
             cagoȬbasedȱęnancialȱinstitution.ȱCarterȱintendedȱtoȱuseȱtheȱacȬ
             countȱtoȱsecureȱtheȱpricesȱhisȱranch—defendantȬappelleeȱTenȱ
             SleepȱCaĴleȱCompany—wouldȱreceiveȱforȱitsȱcaĴleȱusingȱvarȬ
             iousȱęnancialȱinstruments.1ȱ
                  Atȱ theȱ sameȱ broker’sȱ behest,ȱ Carterȱ openedȱ anotherȱ acȬ
             countȱinȱ2011ȱwithȱplaintiěȬappellantȱStraitsȱFinancialȱtoȱspecȬ
             ulateȱinȱotherȱinvestmentȱcategories.ȱAfterȱCarterȱandȱtheȱbroȬ
             kerȱsplitȱaȱtidyȱproętȱofȱ$300,000,ȱCarterȱinstructedȱtheȱbrokerȱ
             toȱ closeȱ outȱ theȱ accountȱ inȱ Marchȱ 2012.ȱ Theȱ brokerȱ didȱ notȱ
             followȱ thoseȱ instructions.ȱ Instead,ȱ heȱ continuedȱ speculatingȱ

             ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
                  1ȱBecauseȱCarterȱranȱTenȱSleepȱandȱpersonallyȱguaranteedȱTenȱSleep’sȱ

             obligationsȱarisingȱfromȱitsȱlivestockȱhedgingȱaccount,ȱweȱreferȱtoȱCarterȱ
             andȱTenȱSleepȱinterchangeablyȱinȱthisȱopinion.ȱ
Case:
 Case:1:12-cv-06110
        1:12-cv-06110Document
                      Document#:#:181-1 Filed: 09/21/18
                                   175 Filed:  10/09/18 Page
                                                         Page 314ofof3142PageID
                                                                          PageID#:3591
                                                                                  #:3644
 Case: 16-3860     Document: 00713289379             Filed: 09/20/2018      Pages: 31




             Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ                              3

             onȱU.S.ȱTreasuryȱBondȱfutures,ȱlosingȱapproximatelyȱ$2ȱmilȬ
             lionȱoverȱtheȱcourseȱofȱtheȱnextȱthreeȱmonthsȱbeforeȱhisȱunauȬ
             thorizedȱ tradingȱ wasȱ stopped.ȱ Straitsȱ Financialȱ thenȱ liquiȬ
             datedȱCarter’sȱlivestockȱcommoditiesȱholdingsȱtoȱsatisfyȱmostȱ
             ofȱ thatȱ $2ȱ millionȱ shortfall,ȱ andȱ turnedȱ toȱ theȱ courtsȱ forȱ theȱ
             remainingȱdeęciency.ȱAfterȱaȱbenchȱtrial,ȱCarterȱprevailedȱonȱ
             mostȱ pointsȱ andȱ establishedȱ hisȱ ranch’sȱ rightȱ toȱ theȱ seizedȱ
             fundsȱ andȱ anȱ awardȱ ofȱ aĴorneyȱ fees.ȱ However,ȱ theȱ districtȱ
             courtȱ signięcantlyȱ reducedȱ theȱ amountȱ ofȱ damages,ȱ ęndingȱ
             thatȱCarterȱhadȱfailedȱtoȱmitigateȱhisȱranch’sȱdamagesȱbyȱnotȱ
             closelyȱreadingȱaccountȱstatementsȱandȱtradingȱconęrmationsȱ
             duringȱhisȱbroker’sȱtradingȱspree.ȱȱ
                 Straitsȱ Financialȱ andȱ Perkinsȱ haveȱ appealed,ȱ andȱ Carterȱ
             andȱ Tenȱ Sleepȱ haveȱ crossȬappealed.ȱ Weȱ mustȱ decideȱ threeȱ
             principalȱ issues:ȱ whetherȱ theȱ districtȱ courtȱ correctlyȱ interȬ
             pretedȱandȱappliedȱtheȱcontractsȱgoverningȱTenȱSleep’sȱrelaȬ
             tionshipȱwithȱStraitsȱFinancial;ȱwhetherȱtheȱawardȱofȱaĴorneyȱ
             feesȱ wasȱ proper;ȱ andȱ whetherȱ Tenȱ Sleep’sȱ damagesȱ shouldȱ
             haveȱbeenȱreducedȱunderȱIllinoisȱlaw.ȱWeȱaĜrmȱtheȱdistrictȱ
             court’sȱ judgmentȱ onȱ theȱ ęrstȱ twoȱ questions,ȱ butȱ weȱ reverseȱ
             andȱremandȱinȱpartȱforȱrecalculationȱofȱTenȱSleep’sȱdamages.ȱ
             I. FactualȱBackgroundȱandȱProceduralȱHistoryȱ
                 A. Theȱ33ȱAccountȱandȱ35ȱAccountȱ
                 Asȱourȱwesternȱcolleaguesȱknow,ȱ“caĴleȱranchingȱisȱaȱhazȬ
             ardousȱbusiness.”ȱWooĴenȱv.ȱWooĴen,ȱ159ȱF.2dȱ567,ȱ574ȱ(10thȱ
             Cir.ȱ1947).ȱUnexpectedȱĚuctuationsȱinȱtheȱpriceȱofȱcaĴleȱcanȱ
             wipeȱoutȱaȱfamilyȬrunȱcaĴleȱoperation.ȱCoveringȱtheȱexpensesȱ
             ofȱfeeding,ȱtrucking,ȱandȱpasturingȱcaĴle—plusȱallȱtheȱotherȱ
             costsȱofȱrunningȱaȱranch—isȱaȱperennialȱchallenge.ȱTenȱSleep’sȱ
             annualȱgrossȱrevenuesȱinȱ2010ȱandȱ2011ȱwereȱbetweenȱ$24ȱandȱ
Case:
 Case:1:12-cv-06110
        1:12-cv-06110Document
                      Document#:#:181-1 Filed: 09/21/18
                                   175 Filed:  10/09/18 Page
                                                         Page 415ofof3142PageID
                                                                          PageID#:3592
                                                                                  #:3645
 Case: 16-3860     Document: 00713289379             Filed: 09/20/2018      Pages: 31




             4ȱ                     Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ

             $26ȱmillion,ȱbutȱtheȱproętȱmarginsȱevenȱinȱgoodȱyearsȱwereȱ
             lessȱthanȱ5%.ȱToȱprotectȱhisȱbusiness,ȱinȱMarchȱ2010,ȱCarterȱ
             openedȱ aȱ commodityȱ futuresȱ andȱ optionsȱ tradingȱ accountȱ
             withȱ aȱ futuresȱ commissionȱ merchant,ȱ R.J.ȱ O’Brienȱ (RJOȱ forȱ
             short).ȱCarterȱintendedȱtoȱuseȱthisȱaccountȱtoȱprotectȱhisȱproętȱ
             byȱlockingȱinȱtheȱpriceȱTenȱSleepȱwouldȱreceiveȱforȱitsȱcaĴleȱ
             laterȱinȱtheȱyear.ȱHeȱdidȱsoȱbyȱusingȱoptionsȱandȱotherȱriskȬ
             reducingȱ investmentȱ positions.ȱ Inȱ otherȱ words,ȱ Carterȱ iniȬ
             tiallyȱ soughtȱ toȱ “hedge”ȱ caĴle.ȱ Seeȱ generallyȱ Merrillȱ Lynch,ȱ
             Pierce,ȱ Fennerȱ &ȱ Smith,ȱ Inc.ȱ v.ȱ Curran,ȱ 456ȱ U.S.ȱ 353,ȱ 357–60ȱ
             (1982)ȱ(describingȱcommoditiesȱtradingȱandȱhedging).ȱȱ
                 Carterȱsetȱupȱthisȱhedgingȱaccountȱthroughȱhisȱbroker,ȱJaȬ
             sonȱPerkins,ȱwhoȱatȱtheȱtimeȱwasȱaĜliatedȱwithȱRJO.ȱThisȱacȬ
             count,ȱwhichȱtheȱpartiesȱreferȱtoȱasȱtheȱ“33ȱAccount”ȱforȱtheȱ
             lastȱtwoȱdigitsȱofȱtheȱaccountȱnumber,ȱwasȱestablishedȱbyȱanȱ
             accountȱagreementȱwithȱRJO.ȱTheȱRJOȱagreementȱincludedȱaȱ
             personalȱguaranteeȱthatȱrequiredȱCarterȱtoȱassumeȱanyȱdebtsȱ
             owedȱ byȱ Tenȱ Sleepȱ toȱ RJO.ȱ Specięcally,ȱ thatȱ guaranteeȱ
             pledgedȱ“fullȱandȱpromptȱpaymentȱtoȱRJOȱofȱallȱsumsȱowedȱ
             toȱ RJOȱ byȱ Customerȱ pursuantȱ toȱ theȱ [foregoing]ȱ Accountȱ
             Agreement,ȱwhetherȱsuchȱsumsȱareȱnowȱexistingȱorȱareȱhereȬ
             afterȱ created.”ȱ Inȱ aȱ sectionȱ titledȱ “DEBITȱ BALANCES,”ȱ theȱ
             agreementȱalsoȱallowedȱRJOȱtoȱuseȱanyȱaccountȱbalancesȱorȱ
             depositsȱtoȱoěsetȱlossesȱandȱexpenses,ȱandȱempoweredȱRJOȱ
             toȱpursueȱTenȱSleepȱforȱanyȱremainingȱdeęciencies.ȱRJOȱalsoȱ
             reservedȱtheȱrightȱtoȱassignȱtheȱaccountȱtoȱanotherȱregisteredȱ
             futuresȱcommissionȱmerchant.ȱTheȱRJOȱagreementȱdidȱnotȱinȬ
             cludeȱaȱmandatoryȱarbitrationȱclause,ȱthoughȱitȱrequiredȱTenȱ
             SleepȱtoȱdisputeȱtransactionsȱwithinȱoneȱyearȱofȱtheȱtransacȬ
             tionȱdateȱeitherȱthroughȱanȱadministrativeȱproceedingȱatȱtheȱ
             CommodityȱFuturesȱTradingȱCommissionȱorȱthroughȱaȱlawȬ
             suitȱorȱarbitrationȱinȱtheȱNorthernȱDistrictȱofȱIllinois.ȱTheȱRJOȱ
Case:
 Case:1:12-cv-06110
        1:12-cv-06110Document
                      Document#:#:181-1 Filed: 09/21/18
                                   175 Filed:  10/09/18 Page
                                                         Page 516ofof3142PageID
                                                                          PageID#:3593
                                                                                  #:3646
 Case: 16-3860     Document: 00713289379             Filed: 09/20/2018      Pages: 31




             Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ                            5

             agreementȱprovidedȱthatȱIllinoisȱlawȱwouldȱgovern.ȱThroughȱ
             theȱRJOȱagreement,ȱTenȱSleepȱconsentedȱtoȱtheȱjurisdictionȱofȱ
             theȱ stateȱ andȱ federalȱ courtsȱ andȱ arbitrationȱ forumsȱ inȱ theȱ
             NorthernȱDistrictȱofȱIllinois.ȱȱ
                 Theȱ33ȱAccountȱexistedȱsolelyȱtoȱprotectȱagainstȱlossesȱinȱ
             TenȱSleep’sȱcaĴleȱbusinessȱandȱwasȱusedȱinȱaccordanceȱwithȱ
             thatȱpurpose.ȱAfterȱaboutȱaȱyear,ȱinȱAprilȱ2011ȱPerkinsȱmovedȱ
             hisȱbrokerageȱfromȱRJOȱtoȱplaintiěȬappellantȱStraitsȱFinancial,ȱ
             whereȱheȱbecameȱanȱemployeeȱandȱtheȱmanagerȱofȱaȱbranchȱ
             oĜce.ȱAsȱ partȱ ofȱ theȱ “bulkȱ transferȱ process”ȱ ofȱ movingȱ acȬ
             countsȱfromȱRJOȱtoȱStraitsȱFinancial,ȱallȱofȱPerkins’sȱcustomȬ
             ers,ȱincludingȱTenȱSleep,ȱreceivedȱaȱ“negativeȱconsentȱleĴer.”ȱ
             Theȱ leĴerȱadvisedȱthemȱ thatȱtheirȱ accountsȱ wouldȱbeȱ transȬ
             ferredȱ unlessȱ theyȱ objected.ȱ Seeȱ 17ȱ C.F.R.ȱ §ȱ1.65(a)(2)ȱ (2011)ȱ
             (requiringȱnoticeȱandȱ“aȱreasonableȱopportunityȱtoȱobject”ȱtoȱ
             suchȱ transfers).ȱ Byȱ aȱ separateȱ assignmentȱ agreementȱ withȱ
             RJO,ȱwhichȱCarterȱdidȱnotȱsee,ȱStraitsȱFinancialȱtookȱcontrolȱ
             ofȱtheȱ33ȱAccountȱandȱitsȱassociatedȱpersonalȱguarantee.ȱTenȱ
             SleepȱdidȱnotȱsignȱanyȱtransferȱagreementȱwithȱStraitsȱFinanȬ
             cial,ȱandȱCarterȱdidȱnotȱgiveȱanyȱexplicitȱpersonalȱguaranteesȱ
             directlyȱtoȱStraitsȱFinancialȱatȱanyȱtime.ȱȱ
                 Aȱ fewȱ monthsȱ later,ȱ inȱ Mayȱ 2011,ȱ Perkinsȱ approachedȱ
             Carterȱwithȱaȱnewȱidea:ȱopeningȱaȱspeculativeȱtradingȱaccountȱ
             withȱStraitsȱFinancialȱwhereȱPerkinsȱwouldȱhaveȱdiscretionȱtoȱ
             investȱ Carter’sȱ moneyȱ withoutȱ priorȱ authorization.ȱ Perkinsȱ
             assuredȱ Carterȱ thatȱ heȱ wouldȱ simplyȱ “nibbleȱ aroundȱ theȱ
             edges”ȱusingȱthisȱfreedom,ȱandȱthatȱthereȱwouldȱbeȱ“noȱmarȬ
             ginȱcalls,”ȱi.e.,ȱnoȱdemandsȱforȱCarterȱtoȱputȱnewȱcapitalȱintoȱ
             theȱaccountȱinȱlightȱofȱPerkins’sȱspeculativeȱtrades.ȱDkt.ȱ83ȱatȱ
             3ȱ(JudgeȱZagel’sȱęndingsȱofȱfact);ȱseeȱalsoȱADMȱInvestorȱSerȬ
             vices,ȱInc.ȱv.ȱRamsay,ȱ558ȱF.ȱSupp.ȱ2dȱ855,ȱ857ȱn.3ȱ(N.D.ȱIll.ȱ2008)ȱ
Case:
 Case:1:12-cv-06110
        1:12-cv-06110Document
                      Document#:#:181-1 Filed: 09/21/18
                                   175 Filed:  10/09/18 Page
                                                         Page 617ofof3142PageID
                                                                          PageID#:3594
                                                                                  #:3647
 Case: 16-3860     Document: 00713289379             Filed: 09/20/2018      Pages: 31




             6ȱ                                  Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ

             (explainingȱ“marginȱcall”ȱinȱcontextȱofȱfuturesȱtrading)ȱ(citaȬ
             tionȱomiĴed).ȱInȱthisȱconversation,ȱPerkinsȱproposedȱthatȱheȱ
             andȱCarterȱshareȱtheȱproętsȱequally,ȱandȱCarterȱagreed.2ȱ
                 Noȱ wriĴenȱ authorizationsȱ orȱ contractsȱ documentedȱ thisȱ
             agreement,ȱ asideȱ fromȱ Carter’sȱ signatureȱ onȱ Straitsȱ FinanȬ
             cial’sȱ oneȬpageȱ Relatedȱ Accountȱ Authorizationȱ form,ȱ onȱ
             whichȱPerkinsȱindicatedȱthatȱtheȱnewȱaccountȱwasȱmerelyȱforȱ
             “Recordȱ Keepingȱ Purposes.”ȱ Theȱ authorizationȱ formȱ atȬ
             temptedȱtoȱincorporateȱbyȱreferenceȱ“existingȱaccountȱdocuȬ
             mentationȱincludingȱbutȱnotȱlimitedȱtoȱagreementsȱ…ȱmainȬ
             tainedȱ andȱ existingȱ onȱ ęleȱ withȱ Straits,”ȱ andȱ allȱ existingȱ
             “termsȱandȱconditions.”ȱTheȱauthorizationȱformȱdidȱnot,ȱhowȬ
             ever,ȱspecięcallyȱidentifyȱanyȱofȱtheȱdocumentation,ȱterms,ȱorȱ
             conditionsȱthatȱwouldȱcarryȱoverȱtoȱtheȱnewȱaccount.ȱWithinȱ

             ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
                  2ȱ Perkinsȱ didȱ notȱ tellȱ Carterȱ thatȱ theirȱ profitȬsharingȱ agreementȱ ranȱ

             afoulȱ ofȱ Straitsȱ Financial’sȱ policiesȱ andȱ commoditiesȱ industryȱ rules.ȱ Seeȱ
             NationalȱFuturesȱAssociation,ȱRuleȱ2Ȭ3,ȱhttps://www.nfa.futures.org/ruleȬ
             book/rules.aspx?Section=4&RuleID=RULE%202Ȭ3ȱ (lastȱ visitedȱ Aug.ȱ 13,ȱ
             2018)ȱ(“NoȱMemberȱorȱAssociateȱshallȱshare,ȱdirectlyȱorȱindirectly,ȱinȱtheȱ
             profitsȱorȱlossesȱaccruingȱfromȱcommodityȱfuturesȱtradingȱinȱanyȱaccountȱ
             ofȱaȱcustomerȱcarriedȱbyȱtheȱMember,ȱorȱanotherȱMember,ȱunlessȱtheȱcusȬ
             tomer’sȱpriorȱwrittenȱauthorizationȱthereforȱisȱobtained.”).ȱNorȱdidȱPerȬ
             kinsȱinformȱCarterȱthatȱitȱwasȱagainstȱStraitsȱFinancial’sȱpoliciesȱandȱinȬ
             dustryȱrulesȱtoȱopenȱaȱdiscretionaryȱaccountȱwithoutȱwrittenȱauthorizaȬ
             tion.ȱ Seeȱ Nationalȱ Futuresȱ Association,ȱ Ruleȱ 2Ȭ8(a),ȱ https://www.nfa.fuȬ
             tures.org/rulebook/rules.aspx?Section=4&RuleID=RULE%202Ȭ8ȱ (lastȱ visȬ
             itedȱ Aug.ȱ 13,ȱ 2018)ȱ (“Noȱ Memberȱ orȱ Associateȱ shallȱ exerciseȱ discretionȱ
             overȱaȱcustomer’sȱcommodityȱfuturesȱaccountȱunlessȱtheȱcustomerȱorȱacȬ
             countȱcontrollerȱhasȱauthorizedȱtheȱMemberȱorȱAssociate,ȱinȱwritingȱ(byȱ
             powerȱofȱattorneyȱorȱotherȱinstrument)ȱtoȱexerciseȱsuchȱdiscretion.”).ȱPerȬ
             kinsȱalsoȱdidȱnotȱdiscloseȱtheseȱundocumentedȱaspectsȱofȱtheȱnewȱaccountȱ
             toȱStraitsȱFinancial.ȱAtȱtrial,ȱPerkinsȱadmittedȱtheseȱpolicyȱandȱruleȱviolaȬ
             tions.ȱȱ
Case:
 Case:1:12-cv-06110
        1:12-cv-06110Document
                      Document#:#:181-1 Filed: 09/21/18
                                   175 Filed:  10/09/18 Page
                                                         Page 718ofof3142PageID
                                                                          PageID#:3595
                                                                                  #:3648
 Case: 16-3860     Document: 00713289379             Filed: 09/20/2018      Pages: 31




             Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ                                         7

             aȱfewȱdays,ȱPerkinsȱbeganȱtradingȱinȱwhatȱtheȱpartiesȱcallȱtheȱ
             “35ȱAccount.”ȱȱ
                    B.“WeȱKindaȱHaveȱaȱProblem”ȱ
                Oneȱ mightȱ guessȱ whatȱ happenedȱ next.ȱ Afterȱ sustainingȱ
             someȱ initialȱ setbacksȱ fromȱ tradingȱ variousȱ commoditiesȱ fuȬ
             turesȱ contracts,ȱ inȱ earlyȱ 2012ȱ Perkinsȱ turnedȱ hisȱ speculativeȱ
             aĴentionȱtoȱTreasuryȱBondȱfutures,ȱandȱaccumulatedȱseveralȱ
             hundredȱthousandȱdollarsȱinȱproęts.ȱByȱmidȬMarch,ȱtheȱnetȱ
             proętȱfromȱPerkins’sȱTreasuryȱBondȱtradingȱinȱtheȱ35ȱAccountȱ
             reachedȱ$300,000.ȱOnȱMarchȱ16ȱPerkinsȱcalledȱCarterȱtoȱshareȱ
             theȱ goodȱ news.ȱ Carterȱ instructedȱ Perkinsȱ toȱ “sendȱ [theȱ
             $300,000]ȱtoȱme,”ȱandȱ“Iȱwillȱsendȱyouȱyourȱhalfȱback,”ȱwhichȱ
             CarterȱlaterȱdidȱbyȱmailingȱPerkinsȱaȱ$150,000ȱcheck.ȱCarterȱ
             thenȱtoldȱhisȱbroker,ȱ“closeȱitȱout,ȱdon’tȱdoȱanythingȱmoreȱ…ȱ
             Shutȱitȱdownȱandȱdon’tȱdoȱanythingȱmore.”3ȱ
                 ButȱPerkinsȱdidȱmore.ȱOnȱtwentyȱdiěerentȱdaysȱbetweenȱ
             Marchȱ 16ȱ andȱ Juneȱ 4,ȱ Perkinsȱ executedȱ tradesȱ inȱ theȱ 35ȱAcȬ
             count,ȱwageringȱhundredsȱofȱthousandsȱofȱdollarsȱonȱTreasȬ
             uryȱBondȱfuturesȱevenȱthoughȱtheȱtwoȱaccountsȱwereȱnomiȬ
             nallyȱforȱlivestockȱhedgingȱandȱ“RecordȱKeepingȱPurposes.”ȱ
             ByȱmidȬJune,ȱandȱwithoutȱCarter’sȱactualȱknowledgeȱofȱthem,ȱ
             theȱlossesȱinȱtheȱ35ȱAccountȱexceededȱ$2ȱmillion.ȱCarterȱdidȱ
             notȱ realizeȱ thereȱ wasȱ aȱ problemȱ inȱ hisȱ Straitsȱ Financialȱ acȬ
             countsȱuntilȱheȱtriedȱtoȱcashȱoutȱaȱsizableȱpositionȱinȱtheȱ33ȱ
             Accountȱandȱreceivedȱnoȱresponse.ȱCarterȱęnallyȱgotȱPerkinsȱ
             onȱ theȱ phoneȱ aroundȱ Juneȱ 20.ȱ Perkinsȱ admiĴed:ȱ “weȱ kindaȱ
             haveȱ aȱ problemȱ …ȱ they’reȱ holdingȱ yourȱ accountȱ moneyȱ inȱ
             ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
                  3ȱThoughȱPerkinsȱlaterȱdisputedȱreceivingȱtheseȱinstructions,ȱonȱthisȱ

             criticalȱ pointȱ theȱ districtȱ judgeȱ sidedȱ withȱ Carter,ȱ findingȱ hisȱ testimonyȱ
             credible.ȱDkt.ȱ83ȱatȱ4.ȱ
Case:
 Case:1:12-cv-06110
        1:12-cv-06110Document
                      Document#:#:181-1 Filed: 09/21/18
                                   175 Filed:  10/09/18 Page
                                                         Page 819ofof3142PageID
                                                                          PageID#:3596
                                                                                  #:3649
 Case: 16-3860     Document: 00713289379             Filed: 09/20/2018      Pages: 31




             8ȱ                                  Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ

             yourȱlivestockȱaccountȱtoȱclearȱthisȱup,”ȱwithȱ“this”ȱbeingȱtheȱ
             $2ȱmillionȱshortfallȱinȱtheȱ35ȱAccountȱforȱ“recordȬkeeping.”ȱȱ
                 BesidesȱtheȱfactȱthatȱbrokerȱPerkinsȱdidȱnotȱtellȱhimȱaboutȱ
             theȱlosses,ȱtheȱrecordȱdisclosesȱatȱleastȱtwoȱotherȱreasonsȱwhyȱ
             CarterȱdidȱnotȱrealizeȱthereȱwasȱaȱproblemȱuntilȱJuneȱ20.ȱTheȱ
             ęrstȱ hadȱ toȱ doȱ withȱ Straitsȱ Financial’sȱ marginȱ policies.ȱ BeȬ
             causeȱ theȱ twoȱ relatedȱ accountsȱ wereȱ beingȱ crossȬmargined,ȱ
             TenȱSleep’sȱdepositsȱintoȱtheȱ33ȱAccountȱmaskedȱtheȱproblemsȱ
             developingȱinȱtheȱ35ȱAccount.4ȱThisȱmeantȱthatȱwhileȱCarterȱ
             wiredȱwellȱoverȱaȱmillionȱdollarsȱintoȱhisȱhedgingȱaccountȱatȱ
             StraitsȱFinancialȱbetweenȱMarchȱandȱJuneȱ2012ȱinȱresponseȱtoȱ
             Perkins’sȱrequests,ȱCarterȱdidȱnotȱknowȱthatȱtheseȱcashȱinfuȬ
             sionsȱintoȱtheȱ33ȱAccountȱactuallyȱservedȱtoȱstaveȱoěȱtheȱcloȬ
             sureȱofȱbothȱaccountsȱasȱPerkins’sȱtradesȱkeptȱdiggingȱtheȱ35ȱ
             Accountȱ intoȱ aȱ deeperȱ hole.ȱ Norȱ didȱ Carterȱ realizeȱ thatȱ theȱ
             statementsȱbeingȱsentȱtoȱhimȱcoveredȱnotȱjustȱtheȱexpectedȱacȬ
             tivityȱinȱtheȱ33ȱAccountȱbutȱalsoȱtheȱunexpectedȱproblemsȱinȱ
             theȱ35ȱAccount.ȱȱ
                 TheȱsecondȱreasonȱwhyȱCarterȱfailedȱtoȱrealizeȱwhatȱwasȱ
             happeningȱinȱtheȱ35ȱAccountȱwasȱbovine.ȱAlthoughȱStraitsȱFiȬ
             nancialȱmailedȱhimȱstatementsȱeveryȱmonthȱandȱafterȱeveryȱ
             tradeȱwasȱmade,ȱbetweenȱMarchȱandȱMayȱCarterȱspentȱallȱofȱ
             hisȱ wakingȱ hoursȱ inȱ Manderson,ȱ Wyoming,ȱ 40ȱ milesȱ awayȱ
             fromȱTenȱSleep,ȱbecauseȱitȱwasȱcalvingȱseason.ȱBetweenȱMayȱ


             ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
                  4ȱCrossȬmarginingȱrefersȱtoȱtheȱpracticeȱofȱcountingȱtheȱexcessȱmarginȱ

             inȱoneȱaccountȱtowardȱtheȱmarginȱrequirementsȱinȱanotherȱaccountȱthatȱ
             hasȱfallenȱbelowȱtheȱmarginȱrequirements.ȱSeeȱInȱreȱRefcoȱCapitalȱMarkets,ȱ
             Ltd.ȱ Brokerageȱ Customerȱ Securitiesȱ Litig.,ȱ 586ȱ F.ȱ Supp.ȱ 2dȱ 172,ȱ 188ȱ &ȱ n.22ȱ
             (S.D.N.Y.ȱ 2008)ȱ (explainingȱ languageȱ inȱ aȱ tradeȱ confirmationȱ formȱ thatȱ
             dealtȱwithȱ“crossȬmargining”).ȱ
Case:
 Case:1:12-cv-06110
        1:12-cv-06110Document
                      Document#:#:181-1 Filed: 09/21/18
                                   175 Filed:  10/09/18 Page
                                                         Page 920ofof3142PageID
                                                                          PageID#:3597
                                                                                  #:3650
 Case: 16-3860     Document: 00713289379             Filed: 09/20/2018      Pages: 31




             Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ                                     9

             andȱJune,ȱCarterȱwasȱbusyȱdrivingȱhisȱcaĴleȱ240ȱmilesȱtoȱpasȬ
             tureȱinȱRawlins,ȱWyoming.ȱDuringȱthisȱperiod,ȱPerkinsȱusedȱ
             Carter’sȱ unavailabilityȱ asȱ aȱ stallingȱ tacticȱ withȱ hisȱ ChicagoȬ
             basedȱbossesȱatȱStraitsȱFinancial,ȱclaimingȱCarterȱ“isȱsupposedȱ
             toȱbeȱcallingȱmeȱback”ȱaboutȱtheȱmarginȱcallsȱandȱassuringȱhisȱ
             superiors,ȱ“Don’tȱworryȱweȱwillȱbeȱęne.ȱ[Carter]ȱisȱjustȱmovȬ
             ingȱsomeȱstuěȱaroundȱinȱtheȱęelds.”ȱȱ
                 Onceȱ Perkinsȱ cameȱ cleanȱ toȱ Carterȱ aboutȱ theȱ losses,ȱ theȱ
             twoȱagreedȱtoȱmeetȱatȱCarter’sȱlawyer’sȱoĜceȱinȱCasper,ȱWyȬ
             omingȱtoȱdiscussȱtheȱproblemȱandȱtheȱfactȱthatȱStraitsȱFinanȬ
             cialȱ hadȱ movedȱ toȱ oěsetȱ theȱ shortfallȱ inȱ theȱ 35ȱAccountȱ byȱ
             seizingȱandȱliquidatingȱtheȱ33ȱAccount.ȱAtȱtheȱmeeting,ȱCarterȱ
             explainedȱthatȱheȱthoughtȱtheȱ35ȱAccountȱwasȱ“supposedȱtoȱ
             zeroȱout”ȱandȱthatȱStraitsȱFinancialȱshouldȱsendȱhimȱ“100ȱperȬ
             centȱ ofȱ theȱ moneyȱ thatȱ wasȱ inȱ theȱ 33ȱ account.”ȱ Perkinsȱ reȬ
             sponded:ȱ“thatȱwillȱnotȱhappenȱandȱcan’tȱhappen.”ȱAfterȱsevȬ
             eralȱhoursȱofȱdiscussion,ȱPerkinsȱsignedȱanȱaĜdavitȱinȱwhichȱ
             heȱadmiĴedȱthatȱheȱconductedȱ“accountȱactivityȱonȱnumerousȱ
             occasionsȱwithoutȱconsulting”ȱCarter.ȱDkt.ȱ6–2ȱatȱ2.5ȱAfterȱreȬ
             turningȱhome,ȱPerkinsȱretainedȱcounsel,ȱresignedȱfromȱStraitsȱ
             Financial,ȱandȱmovedȱhisȱbrokerageȱtoȱyetȱanotherȱęrm.ȱȱ
                  C. TheȱLitigationȱ
                 Inȱ lateȱ Juneȱ 2012,ȱ theȱ combinedȱ balanceȱ ofȱ Carter’sȱ acȬ
             countsȱhadȱęnallyȱgoneȱnegative.ȱȱStraitsȱFinancialȱliquidatedȱ
             theȱpositionsȱworthȱ$1,823,168.77ȱinȱtheȱ33ȱAccountȱandȱapȬ
             pliedȱthemȱtoȱtheȱ$1,992,045.79ȱdeęciencyȱinȱtheȱ35ȱAccount.ȱ
             Thisȱleftȱaȱdebitȱbalanceȱofȱ$168,877.02,ȱwhichȱStraitsȱFinancialȱ
             ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
                  5ȱPerkinsȱdidȱnotȱdisputeȱthatȱpart’sȱaccuracyȱwhenȱaskedȱaboutȱtheȱ

             affidavitȱatȱtrial,ȱandȱtheȱdistrictȱcourtȱreliedȱonȱtheȱadmissionsȱinȱtheȱaffiȬ
             davit.ȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page1021ofof31
                                                                    42PageID
                                                                       PageID#:3598
                                                                              #:3651
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            10ȱ                    Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ

            soughtȱ toȱ recoverȱ fromȱ Tenȱ Sleepȱ andȱ Carterȱ byȱ ęlingȱ thisȱ
            case,ȱoriginallyȱinȱanȱIllinoisȱstateȱcourt.ȱCarterȱremovedȱtheȱ
            caseȱtoȱtheȱNorthernȱDistrictȱofȱIllinoisȱbasedȱonȱdiversityȱofȱ
            citizenship,ȱansweredȱtheȱcomplaint,ȱandȱęledȱaȱcounterclaimȱ
            againstȱ Straitsȱ andȱ aȱ thirdȬpartyȱ complaintȱ againstȱ Perkins.ȱ
            Carterȱ allegedȱ thatȱ theȱ seizureȱ ofȱ hisȱ 33ȱ Accountȱ fundsȱ byȱ
            StraitsȱFinancialȱamountedȱtoȱconversion;ȱthatȱStraitsȱFinanȬ
            cialȱ andȱ Perkinsȱ wereȱ unjustlyȱ enriched,ȱ breachedȱ ęduciaryȱ
            duties,ȱ commiĴedȱ commoditiesȱ fraud,ȱ andȱ violatedȱ theȱ IlliȬ
            noisȱ Consumerȱ Fraudȱ andȱ Deceptiveȱ Businessȱ PracticesȱActȱ
            (ICFA);ȱandȱthatȱStraitsȱFinancialȱnegligentlyȱsupervisedȱPerȬ
            kins.ȱTheȱcaseȱproceededȱtoȱaȱbenchȱtrialȱinȱSeptemberȱ2014.ȱȱ
                Carterȱ prevailedȱ onȱ mostȱ ofȱ theȱ pointsȱ disputedȱ atȱ trial.ȱ
            Judgeȱ Zagelȱ foundȱ thatȱ Perkinsȱ hadȱ defraudedȱ him,ȱ thatȱ
            StraitsȱFinancialȱwasȱvicariouslyȱliableȱforȱthatȱfraudȱandȱforȱ
            anȱICFAȱviolation,ȱandȱthatȱCarterȱalsoȱhadȱprovenȱunjustȱenȬ
            richmentȱandȱconversion.ȱQuotingȱGrundstadȱv.ȱRiĴ,ȱ166ȱF.3dȱ
            867,ȱ870ȱ(7thȱCir.ȱ1999),ȱtheȱjudgeȱrejectedȱStraitsȱFinancial’sȱ
            argumentȱthatȱtheȱRJOȱagreementȱandȱitsȱassociatedȱpersonalȱ
            guaranteeȱ appliedȱ toȱ theȱ lossesȱ inȱ theȱ 35ȱAccount.ȱ Becauseȱ
            StraitsȱFinancialȱ“failedȱtoȱclearlyȱandȱspecięcallyȱcommuniȬ
            cateȱtoȱTenȱSleepȱwhichȱagreementsȱandȱcontractsȱwereȱbeingȱ
            assigned,”ȱtheȱaĴemptedȱassignmentȱwasȱinvalid,ȱandȱStraitsȱ
            Financialȱcouldȱnotȱenforceȱtheȱpersonalȱguarantee.ȱBecauseȱ
            TenȱSleepȱhadȱprevailedȱonȱitsȱICFAȱclaim,ȱandȱbecauseȱthatȱ
            statuteȱpermitsȱtheȱcourtȱtoȱawardȱ“reasonableȱaĴorney’sȱfeesȱ
            andȱ costsȱ toȱtheȱprevailingȱ party,”ȱ815ȱ Ill.ȱ Comp.ȱStat.ȱAnn.ȱ
            505/10a(c),ȱtheȱjudgeȱalsoȱorderedȱStraitsȱFinancialȱtoȱpayȱTenȱ
            Sleep’sȱaĴorneyȱfees.ȱȱ
              However,ȱ theȱ courtȱ agreedȱ withȱ Straitsȱ Financial’sȱ arguȬ
            mentȱthatȱbyȱneglectingȱitsȱaccountȱstatements,ȱTenȱSleepȱhadȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page1122ofof31
                                                                    42PageID
                                                                       PageID#:3599
                                                                              #:3652
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ                          11

            failedȱtoȱmitigateȱitsȱdamagesȱthroughȱtheȱexerciseȱofȱ“reasonȬ
            ableȱ diligenceȱ andȱ ordinaryȱ care,”ȱ anȱ expectationȱ theȱ courtȱ
            foundȱtoȱbeȱimposedȱbyȱIllinoisȱlaw.ȱTheȱcourtȱreducedȱTenȱ
            Sleep’sȱdamagesȱrecoveryȱ“byȱtheȱproportionȱofȱresponsibilȬ
            ity”ȱCarterȱboreȱbyȱnotȱnoticingȱPerkins’sȱfraudȱearlier.ȱInȱadȬ
            dition,ȱtheȱcourtȱrejectedȱTenȱSleep’sȱrequestȱforȱpunitiveȱdamȬ
            ages.ȱ
                 Afterȱ furtherȱ brieęng,ȱ theȱ districtȱ courtȱ determinedȱ thatȱ
            Carterȱshouldȱbeȱheldȱresponsibleȱforȱlossesȱaccruedȱinȱtheȱ35ȱ
            AccountȱbetweenȱJuneȱ11ȱandȱ20,ȱbecauseȱofȱhisȱfailureȱtoȱreadȱ
            andȱactȱonȱ“dozensȱofȱcommunicationsȱfromȱStraitsȱincludingȱ
            23ȱleĴers”ȱandȱstatementsȱrelatedȱtoȱtheȱaccount.ȱThisȱreducedȱ
            Tenȱ Sleep’sȱ recoveryȱ fromȱ $2,206,754.80ȱ toȱ $1,457,601.50,ȱ
            thoughȱ theȱ districtȱ courtȱ didȱ grantȱ prejudgmentȱ interestȱ onȱ
            theȱeventualȱdamagesȱaward.ȱSeeȱDkts.ȱ99,ȱ111,ȱ113.ȱAfterȱstillȱ
            moreȱbrieęngȱandȱreassignmentȱofȱtheȱcaseȱtoȱJudgeȱShah,ȱtheȱ
            courtȱawardedȱaĴorneyȱfeesȱandȱcosts,ȱęndingȱtheȱaĴorneys’ȱ
            workȱ onȱ Tenȱ Sleep’sȱ ICFAȱ claimȱ “inextricablyȱ intertwined”ȱ
            withȱ theȱ otherȱ claimsȱ presented.ȱ Straitsȱ Financialȱ LLCȱ v.ȱ Tenȱ
            SleepȱCaĴleȱCo.,ȱNo.ȱ12ȱCVȱ6110,ȱ2017ȱWLȱ5900280,ȱatȱ*1ȱ(N.D.ȱ
            Ill.ȱMayȱ2,ȱ2017).ȱȱ
                Bothȱsidesȱhaveȱappealed.ȱInȱtheȱend,ȱweȱagreeȱwithȱCarterȱ
            andȱTenȱSleepȱonȱallȱthreeȱofȱtheȱdisputedȱissues.ȱWeȱaĜrmȱallȱ
            ofȱtheȱdistrictȱcourt’sȱconclusionsȱregardingȱStraitsȱFinancial’sȱ
            liabilityȱandȱtheȱfeeȱaward,ȱbutȱweȱreverseȱtheȱportionȱofȱitsȱ
            judgmentȱrequiringȱmitigationȱofȱdamages.ȱWeȱremandȱforȱreȬ
            calculationȱofȱTenȱSleep’sȱdamages.ȱȱȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page1223ofof31
                                                                    42PageID
                                                                       PageID#:3600
                                                                              #:3653
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            12ȱ                     Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ

            II. Analysisȱ
                  A. StandardȱofȱReviewȱ
                 ComingȱonȱtheȱheelsȱofȱaȱsevenȬdayȱbenchȱtrial,ȱtheȱarguȬ
            mentsȱandȱissuesȱinȱthisȱappealȱdefyȱeasyȱlabels.ȱInȱmostȱcasesȱ
            itȱisȱenoughȱtoȱrepeatȱtheȱusualȱrefrain:ȱ“Weȱreviewȱtheȱdistrictȱ
            court’sȱęndingsȱofȱfactȱforȱclearȱerror,ȱandȱreviewȱitsȱconcluȬ
            sionsȱofȱlawȱdeȱnovo.”ȱFrenĵȱv.ȱBrown,ȱ876ȱF.3dȱ285,ȱ293ȱ(7thȱ
            Cir.ȱ2017),ȱcitingȱInȱreȱRovell,ȱ194ȱF.3dȱ867,ȱ870ȱ(7thȱCir.ȱ1999).ȱ
            Thatȱusualȱstatementȱisȱnotȱquiteȱadequateȱinȱthisȱcase.ȱHereȱ
            weȱ haveȱ oneȱ issueȱ forȱ whichȱ theȱ standardȱ ofȱ reviewȱ isȱ
            straightforward—theȱ decisionȱ toȱ grantȱ aĴorneyȱ feesȱ underȱ
            theȱ ICFAȱ isȱ reviewableȱ onlyȱ forȱ anȱ abuseȱ ofȱ discretion.ȱ
            Krautsackȱv.ȱAnderson,ȱ861ȱN.E.2dȱ633,ȱ643–44ȱ(Ill.ȱ2006)ȱ(“BeȬ
            causeȱsectionȱ10a(c)ȱ[ofȱtheȱICFA]ȱstatesȱthatȱtheȱcourtȱ‘may’ȱ
            awardȱaĴorneyȱfeesȱandȱcosts,ȱandȱtheȱwordȱ‘may’ȱordinarilyȱ
            connotesȱdiscretion,ȱaĴorneyȱfeeȱawardsȱareȱleftȱtoȱtheȱsoundȱ
            discretionȱ ofȱ theȱ trialȱ court.”)ȱ (citationsȱ omiĴed);ȱ seeȱ alsoȱ
            PickeĴȱv.ȱSheridanȱHealthȱCareȱCenter,ȱ664ȱF.3dȱ632,ȱ639ȱ(7thȱCir.ȱ
            2011)ȱ (“Weȱ reviewȱtheȱawardȱofȱaĴorneys’ȱfeesȱforȱabuseȱofȱ
            discretion”ȱunlessȱ“theȱdistrictȱcourtȱdeniesȱaȱfeeȱawardȱbasedȱ
            onȱaȱlegalȱprinciple”)ȱ(citationsȱomiĴed).ȱȱȱ
                 Theȱotherȱissuesȱinȱtheseȱappealsȱareȱ“mixedȱquestion[s]ȱofȱ
            factȱandȱlaw,”ȱwhichȱisȱnotȱnecessarilyȱaȱhelpfulȱlabel.ȱSeeȱInȱ
            reȱ Textȱ MessagingȱAntitrustȱ Litig.,ȱ 630ȱ F.3dȱ 622,ȱ 625ȱ (7thȱ Cir.ȱ
            2010);ȱ seeȱ alsoȱ U.S.ȱ Bankȱ Nat’lȱ Ass’nȱ exȱ rel.ȱ CWCapitalȱ Assetȱ
            ManagementȱLLCȱv.ȱVillageȱatȱLakeridge,ȱLLC,ȱ138ȱS.ȱCt.ȱ960,ȱ967ȱ
            (2018)ȱ(“Mixedȱquestionsȱareȱnotȱallȱalike.”).ȱOurȱgeneralȱtaskȱ
            onȱsuchȱquestionsȱ“isȱtoȱdetermineȱtheȱlegalȱsignięcanceȱofȱaȱ
            setȱofȱfacts”ȱfoundȱbyȱtheȱdistrictȱcourt,ȱwhichȱentailsȱsignięȬ
            cantȱdeferenceȱtoȱtheȱdistrictȱcourt’sȱconclusionsȱwhenȱthoseȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page1324ofof31
                                                                    42PageID
                                                                       PageID#:3601
                                                                              #:3654
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ                               13

            conclusionsȱareȱconęnedȱtoȱtheȱspecięcȱcontextȱofȱtheȱcaseȱpreȬ
            sented.ȱTextȱMessagingȱAntitrustȱLitig.,ȱ630ȱF.3dȱatȱ625ȱ(distinȬ
            guishingȱtheȱ“applicationȱofȱaȱlegalȱstandardȱtoȱaȱunique,ȱnonȬ
            recurringȱsetȱofȱparticularȱfacts”).ȱȱ
                Forȱtheȱmostȱpart,ȱthatȱisȱtheȱapproachȱweȱtakeȱhere,ȱanaȬ
            lyzingȱtheȱdistrictȱcourt’sȱconclusionsȱofȱmixedȱquestionsȱforȱ
            clearȱerror.ȱSeeȱTrovareȱCapitalȱGroup,ȱLLCȱv.ȱSimkinsȱIndustries,ȱ
            Inc.,ȱ794ȱF.3dȱ772,ȱ778ȱ(7thȱCir.ȱ2015)ȱ(“WeȱreviewȱmixedȱquesȬ
            tionsȱofȱfactȱandȱlawȱ(thatȱdoȱnotȱinvolveȱconstitutionalȱrights)ȱ
            forȱclearȱerror.”),ȱcitingȱLevensteinȱv.ȱSalafsky,ȱ414ȱF.3dȱ767,ȱ773ȱ
            (7thȱCir.ȱ2005).ȱButȱthatȱdeferenceȱendsȱwhenȱtheȱdistrictȱcourtȱ
            venturesȱ beyondȱ “caseȬspecięcȱ factualȱ issues”ȱ andȱ reachesȱ
            broaderȱlegalȱconclusionsȱapplicableȱtoȱaȱwholeȱclassȱofȱfutureȱ
            cases.ȱVillageȱatȱLakeridge,ȱ138ȱS.ȱCt.ȱatȱ967.ȱInȱsuchȱsituationsȱ
            theȱSupremeȱCourtȱremindsȱusȱthatȱitȱisȱanȱappellateȱfunctionȱ
            toȱ“expoundȱonȱtheȱlaw,ȱparticularlyȱbyȱamplifyingȱorȱelaboȬ
            ratingȱonȱaȱbroadȱlegalȱstandard”ȱandȱtoȱdevelopȱ“auxiliaryȱ
            legalȱprinciplesȱofȱuseȱinȱotherȱcases.”ȱId.ȱWeȱthereforeȱapplyȱ
            aȱclearȬerrorȱstandardȱofȱreviewȱinȱthisȱcase,ȱtakingȱcareȱnotȱtoȱ
            deferȱtoȱtheȱdistrictȱcourt’sȱjudgmentȱwhereȱitȱeěectivelyȱanȬ
            nouncedȱnewȱlegalȱrulesȱthatȱwouldȱgovernȱfutureȱcases.ȱȱȱȱ
                 B. IssuesȱPresentedȱ
                StraitsȱFinancialȱappealsȱtheȱdistrictȱcourt’sȱęndingsȱonȱliȬ
            ability,ȱbutȱitȱdoesȱnotȱchallengeȱtheȱdistrictȱcourt’sȱmostȱbasicȱ
            ęndings:ȱthatȱPerkinsȱcommiĴedȱfraud,ȱforȱwhichȱStraitsȱFiȬ
            nancialȱisȱvicariouslyȱliableȱasȱhisȱemployer.6ȱInstead,ȱStraitsȱ

            ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
                 6ȱPerkinsȱseparatelyȱappealedȱfromȱtheȱdistrictȱcourt’sȱjudgment,ȱbutȱ

            weȱconsolidatedȱtheȱappealsȱandȱPerkinsȱhasȱadoptedȱallȱofȱStraitsȱFinanȬ
            cial’sȱargumentsȱasȱhisȱown.ȱThisȱopinionȱresolvesȱallȱtheȱissuesȱpresentedȱ
            inȱallȱofȱtheȱconsolidatedȱappeals.ȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page1425ofof31
                                                                    42PageID
                                                                       PageID#:3602
                                                                              #:3655
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            14ȱ                    Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ

            Financialȱarguesȱthatȱtheȱdistrictȱcourtȱerredȱbyȱnotȱrulingȱinȱ
            itsȱ favorȱ onȱ severalȱ contractȬbasedȱ defensesȱ thatȱ inȱ itsȱ viewȱ
            shouldȱestablishȱitsȱrightȱtoȱliquidateȱtheȱ33ȱAccountȱandȱtoȱ
            recoverȱtheȱdebitȱbalanceȱfromȱTenȱSleep,ȱasȱwellȱasȱnegateȱitsȱ
            liabilityȱ forȱ conversionȱ andȱ unjustȱ enrichment.ȱ Inȱ thisȱ vein,ȱ
            StraitsȱFinancialȱęrstȱarguesȱthatȱtheȱoriginalȱRJOȱagreementȱ
            andȱ personalȱ guaranteeȱ forȱ theȱ 33ȱAccountȱ shouldȱ beȱ exȬ
            tendedȱtoȱcoverȱtheȱlossesȱinȱtheȱ35ȱAccount.ȱIfȱthoseȱterms,ȱ
            conditions,ȱandȱguaranteesȱapplyȱthroughȱanyȱoneȱofȱseveralȱ
            theories,ȱthenȱCarterȱandȱTenȱSleepȱareȱlegallyȱresponsibleȱforȱ
            theȱ 35ȱAccountȱ losses,ȱ andȱ Straitsȱ Financialȱ actedȱ appropriȬ
            atelyȱ inȱ pursuingȱ themȱ forȱ thoseȱ losses.ȱ Weȱ treatȱ thisȱ asȱ aȱ
            mixedȱquestionȱofȱfactȱandȱlawȱthatȱinvolvesȱinterpretingȱtheȱ
            legalȱ signięcanceȱ ofȱ aȱ uniqueȱ seriesȱ ofȱ transfers,ȱ notices,ȱ
            agreements,ȱandȱeventsȱthatȱestablishedȱTenȱSleep’sȱrelationȬ
            shipȱwithȱStraitsȱFinancial.ȱȱ
                Second,ȱStraitsȱFinancialȱarguesȱthatȱtheȱICFAȱaĴorneyȱfeeȱ
            awardȱ shouldȱ beȱ reduced.ȱ Itsȱ theoryȱ isȱ thatȱ theȱ workȱ perȬ
            formedȱforȱTenȱSleep’sȱICFAȱclaimȱwasȱseparableȱfromȱaĴorȬ
            neyȱworkȱonȱitsȱotherȱstatutoryȱandȱcommonȬlawȱclaims.ȱTheȱ
            districtȱcourt’sȱjudgmentȱonȱthisȱquestionȱisȱreviewedȱforȱanȱ
            abuseȱofȱdiscretion,ȱasȱexplainedȱabove.ȱ
                Bothȱ Straitsȱ Financialȱ andȱ Tenȱ Sleepȱ (viaȱ aȱ crossȬappeal)ȱ
            challengeȱtheȱdistrictȱcourt’sȱdecisionȱonȱmitigationȱofȱdamȬ
            ages.ȱStraitsȱFinancialȱchallengesȱtheȱdistrictȱcourt’sȱselectionȱ
            ofȱJuneȱ 11ȱasȱtheȱdateȱfromȱwhichȱCarter’sȱdamagesȱshouldȱ
            haveȱ beenȱ mitigatedȱ underȱ Illinoisȱ law,ȱ arguingȱ thatȱ theȱ
            properȱdateȱshouldȱbeȱAprilȱ5.ȱTenȱSleepȱcontendsȱthatȱnoȱmitȬ
            igationȱwasȱrequiredȱandȱthatȱtheȱdistrictȱcourtȱerredȱbyȱapȬ
            plyingȱcomparativeȱnegligenceȱprinciplesȱinȱaȱfraudȱcase.ȱAsȱ
            anȱapplicationȱofȱaȱlegalȱstandardȱtoȱaȱparticularȱsetȱofȱfacts,ȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page1526ofof31
                                                                    42PageID
                                                                       PageID#:3603
                                                                              #:3656
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ                          15

            thisȱtooȱisȱaȱmixedȱquestionȱofȱfactȱandȱlaw,ȱbutȱitȱhasȱlegalȱ
            repercussionsȱwellȱbeyondȱtheȱfactsȱofȱthisȱparticularȱcase.ȱȱ
                TheseȱareȱallȱissuesȱofȱIllinoisȱstateȱlaw.ȱWeȱapplyȱtheȱreleȬ
            vantȱdecisionsȱofȱtheȱIllinoisȱSupremeȱCourt,ȱandȱifȱaȱquestionȱ
            ofȱlawȱhasȱnotȱyetȱbeenȱdecidedȱbyȱthatȱcourt,ȱweȱareȱtoȱmakeȱ
            aȱ “predictionȱ ofȱ howȱ theȱ Supremeȱ Courtȱ ofȱ Illinoisȱ wouldȱ
            rule”ȱonȱit,ȱusingȱdecisionsȱofȱtheȱstate’sȱintermediateȱappelȬ
            lateȱcourtsȱforȱguidanceȱasȱnecessary.ȱCommunityȱBankȱofȱTrenȬ
            tonȱ v.ȱ Schnuckȱ Markets,ȱ Inc.,ȱ 887ȱ F.3dȱ 803,ȱ 811–12ȱ (7thȱ Cir.ȱ
            2018),ȱquotingȱTacoȱBellȱCorp.ȱv.ȱContinentalȱCas.ȱCo.,ȱ388ȱF.3dȱ
            1069,ȱ1077ȱ(7thȱCir.ȱ2004).ȱȱ
               C. TheȱRulesȱGoverningȱtheȱ35ȱAccountȱ
                StraitsȱFinancialȱcontendsȱthatȱtheȱterms,ȱconditions,ȱandȱ
            guaranteesȱ thatȱ constituteȱ theȱ 33ȱ Account’sȱ originalȱ RJOȱ
            agreementȱapplyȱtoȱbothȱtheȱ33ȱAccountȱandȱnewȱ35ȱAccountȱ
            atȱStraits.ȱItȱpointsȱoutȱthatȱtheȱRJOȱagreementȱspecięcallyȱenȬ
            visionedȱtheȱpossibilityȱthatȱtheȱ33ȱAccountȱcouldȱbeȱmovedȱ
            toȱ anotherȱ ęnancialȱ institution,ȱ thatȱ theȱ assignmentȱ ofȱ theȱ
            agreementȱfromȱRJOȱtoȱStraitsȱFinancialȱisȱvalidȱunderȱIllinoisȱ
            law,ȱandȱthatȱCarterȱhasȱadmiĴedȱthatȱStraitsȱFinancialȱsentȱ
            theȱ negativeȱ consentȱ leĴerȱ calledȱ forȱ inȱ federalȱ regulations.ȱ
            Seeȱ17ȱC.F.R.ȱ§ȱ1.65(a)(2)ȱ(requirementsȱforȱ“bulkȱtransfers”ȱofȱ
            commodityȱaccounts).ȱStraitsȱFinancialȱarguesȱfurtherȱthatȱtheȱ
            33ȱAccount’sȱ“termsȱandȱconditions”ȱareȱtheȱonlyȱonesȱthatȱitȱ
            andȱTenȱSleepȱcouldȱhaveȱadoptedȱbyȱreferenceȱthroughȱtheȱ
            boilerplateȱ languageȱ inȱ theȱ Relatedȱ Accountȱ Authorizationȱ
            form.ȱThus,ȱStraitsȱFinancialȱconcludes,ȱtheȱdistrictȱcourtȱwasȱ
            wrongȱwhenȱitȱreasonedȱthatȱtheȱauthorizationȱformȱwasȱ“soȱ
            opaqueȱ asȱ toȱ beȱ unenforceable”ȱ againstȱ Tenȱ Sleep.ȱ Toȱ whatȱ
            otherȱtermsȱandȱconditionsȱcouldȱCarterȱhaveȱbeenȱassenting?ȱȱȱȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page1627ofof31
                                                                    42PageID
                                                                       PageID#:3604
                                                                              #:3657
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            16ȱ                   Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ

                 Onȱtheȱsurfaceȱthisȱseemsȱlikeȱaȱstrongȱargument.ȱIllinoisȱ
            courtsȱ willȱ enforceȱ anȱ assignmentȱ evenȱ ifȱ theȱ “partyȱ whoseȱ
            obligationsȱwereȱassigned”ȱdidȱnotȱreceiveȱnoticeȱofȱtheȱtransȬ
            action,ȱabsentȱexceptionsȱnotȱrelevantȱhere.ȱSeeȱGrunlohȱv.ȱEěȬ
            inghamȱEquity,ȱInc.,ȱ528ȱN.E.2dȱ1031,ȱ1039ȱ(Ill.ȱApp.ȱ1988).ȱInȬ
            corporationȱbyȱreferenceȱisȱalsoȱpermiĴed.ȱSeeȱWrightȱv.ȱMr.ȱ
            Quick,ȱInc.,ȱ486ȱN.E.2dȱ908,ȱ910ȱ(Ill.ȱ1985),ȱcitingȱProvidentȱFedȬ
            eralȱSavingsȱ&ȱLoanȱAss’nȱv.ȱRealtyȱCentre,ȱLtd.,ȱ454ȱN.E.2dȱ249,ȱ
            251ȱ(Ill.ȱ1983).ȱToȱbeȱenforceable,ȱanȱIllinoisȱcontractȱneedȱbeȱ
            onlyȱ“suĜcientlyȱdeęniteȱandȱcertain”ȱthatȱaȱcourtȱmayȱ“asȬ
            certainȱwhatȱtheȱpartiesȱhaveȱagreedȱtoȱdo,”ȱReeseȱv.ȱForsytheȱ
            MergersȱGroup,ȱInc.,ȱ682ȱN.E.2dȱ208,ȱ214ȱ(Ill.ȱApp.ȱ1997),ȱquotȬ
            ingȱAcademyȱChicagoȱPublishersȱv.ȱCheever,ȱ578ȱN.E.2dȱ981,ȱ983ȱ
            (Ill.ȱ1991),ȱwhichȱinȱthisȱcaseȱwasȱsimple:ȱopenȱtheȱ35ȱAccountȱ
            underȱtheȱsameȱstandardȱrules,ȱterms,ȱandȱconditionsȱasȱtheȱ
            33ȱAccount.ȱWeȱagreeȱwithȱStraitsȱFinancialȱtoȱtheȱextentȱthatȱ
            thereȱ mustȱ haveȱ beenȱ someȱ rulesȱ thatȱ governedȱ theȱ 35ȱAcȬ
            count,ȱ andȱ theȱ authorizationȱ formȱ showsȱ anȱ intentȱ toȱ makeȱ
            theȱ RJOȱ agreement’sȱ standardȱ accountȱ formationȱ termsȱ likeȱ
            theȱforumȱselectionȱclauseȱandȱtheȱelectronicȱsignatureȱproviȬ
            sionsȱapplyȱtoȱbothȱaccounts.ȱȱȱ
                StraitsȱFinancial’sȱargumentȱrunsȱaground,ȱhowever,ȱonȱaȱ
            diěerentȱpointȱhighlightedȱbyȱtheȱdistrictȱcourt:ȱhowȱIllinoisȱ
            courtsȱinterpretȱguarantees.ȱToȱhaveȱallowedȱStraitsȱFinancialȱ
            toȱconęscateȱtheȱpropertyȱinȱtheȱ33ȱAccount,ȱoneȱofȱtwoȱtheoȬ
            riesȱmustȱbeȱcorrect.ȱEitherȱCarter’sȱpersonalȱguaranteeȱofȱ“allȱ
            sumsȱowedȱtoȱRJOȱ…ȱnowȱexistingȱ orȱ…ȱ hereafterȱcreated”ȱ
            underȱ theȱ 33ȱAccountȱ agreementȱ mustȱ alsoȱ haveȱ appliedȱ toȱ
            guaranteeȱ lossesȱ inȱ theȱ 35ȱAccount,ȱ orȱ theȱ RJOȱ agreement’sȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page1728ofof31
                                                                    42PageID
                                                                       PageID#:3605
                                                                              #:3658
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ                                         17

            shortȱsectionȱonȱdebitȱbalancesȱandȱoěsets,ȱwhichȱbrieĚyȱreȬ
            fersȱ toȱ aȱ “Customer’sȱ obligations,”ȱ mustȱ haveȱ servedȱ thatȱ
            sameȱpromissoryȱfunctionȱforȱtheȱ35ȱAccount.7ȱ
               YetȱguaranteesȱareȱconstruedȱstrictlyȱinȱIllinois,ȱmeaningȱ
            thatȱ “theȱ scopeȱ ofȱ aȱ guarantor’sȱ liabilityȱ extendsȱ noȱ furtherȱ
            thanȱthatȱwhichȱtheȱguarantorȱhasȱagreedȱtoȱaccept.”ȱSouthernȱ
            ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
                 7ȱTheȱpersonalȱguaranteeȱattachedȱtoȱtheȱ33ȱAccount’sȱRJOȱagreementȱ

            readsȱinȱrelevantȱpart:ȱ
                       Theȱ undersignedȱ (jointlyȱ andȱ severallyȱ ifȱ thereȱ isȱ moreȱ
                       thanȱone)ȱherebyȱunconditionallyȱandȱirrevocablyȱguarȬ
                       anteesȱfullȱandȱpromptȱpaymentȱtoȱRJOȱofȱallȱsumsȱowedȱ
                       toȱRJOȱbyȱCustomerȱpursuantȱtoȱtheȱ[foregoing]ȱAccountȱ
                       Agreement,ȱwhetherȱ suchȱ sumsȱareȱ nowȱ existingȱ orȱ areȱ
                       hereafterȱcreated.ȱ…ȱȱ
                       Allȱmonies,ȱsecurities,ȱ…ȱorȱotherȱpropertyȱbelongingȱtoȱ
                       theȱundersignedȱnowȱorȱatȱanyȱfutureȱtimeȱthatȱareȱonȱdeȬ
                       positȱ withȱ RJO,ȱ forȱ anyȱ purpose,ȱ areȱ herebyȱ pledgedȱ toȱ
                       RJOȱforȱdischargeȱofȱallȱofȱtheȱundersigned’sȱobligationsȱ
                       hereunder,ȱandȱRJOȱmay,ȱinȱitsȱdiscretion,ȱtransferȱanyȱofȱ
                       suchȱpropertyȱfromȱanyȱofȱtheȱundersigned’sȱaccountsȱtoȱ
                       RJOȱtoȱoffsetȱandȱcreditȱagainstȱanyȱofȱtheȱundersigned’sȱ
                       obligationsȱtoȱRJOȱunderȱthisȱGuarantee.ȱȱ
            Dkt.ȱ153–1ȱatȱ22.ȱTheȱdebitȱbalancesȱsectionȱofȱtheȱ33ȱAccount’sȱRJOȱagreeȬ
            mentȱreadsȱinȱrelevantȱpart:ȱ
                       Allȱmonies,ȱsecurities,ȱ…ȱorȱotherȱpropertyȱnowȱorȱatȱanyȱ
                       futureȱtimeȱonȱdepositȱorȱinȱsafekeepingȱwithȱRJO,ȱshallȱ
                       constituteȱsecurityȱforȱCustomer’sȱobligationsȱhereunderȱ
                       andȱCustomerȱgrantsȱRJOȱtheȱrightȱtoȱsellȱorȱuseȱsuchȱseȬ
                       curityȱ toȱ offsetȱ andȱ creditȱ anyȱ ofȱ thoseȱ obligationsȱ notȱ
                       promptlyȱpaid.ȱCustomerȱunderstandsȱthatȱCustomerȱisȱ
                       liableȱ toȱ RJOȱ forȱ anyȱ deficitȱ (“debit”)ȱ balanceȱ inȱ theȱ acȬ
                       count(s)ȱremainingȱafterȱanyȱsuchȱoffset.ȱ
            Id.ȱatȱ13ȱ¶5.ȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page1829ofof31
                                                                    42PageID
                                                                       PageID#:3606
                                                                              #:3659
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            18ȱ                    Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ

            Wineȱ&ȱSpiritsȱofȱIllinois,ȱInc.ȱv.ȱSteiner,ȱ8ȱN.E.3dȱ1065,ȱ1069ȱ(Ill.ȱ
            App.ȱ2014),ȱcitingȱRileyȱAcquisitions,ȱInc.ȱv.ȱDrexler,ȱ946ȱN.E.2dȱ
            957,ȱ965–66ȱ(Ill.ȱApp.ȱ2011).ȱ“Aȱguarantorȱhasȱacquiredȱstatusȱ
            asȱ aȱ favoriteȱ ofȱ theȱ law,ȱ andȱ whenȱ construingȱ liabilityȱ theȱ
            courtȱ accordsȱ theȱ guarantorȱ theȱ beneętȱ ofȱ anyȱ doubtsȱ thatȱ
            mayȱariseȱfromȱtheȱlanguageȱofȱtheȱcontract.”ȱSouthernȱWineȱ&ȱ
            SpiritsȱofȱIllinois,ȱ 8ȱN.E.3dȱatȱ1069,ȱcitingȱSchiěȱ v.ȱContinentalȱ
            Nat’lȱBankȱ&ȱTrustȱCo.ȱofȱChicago,ȱ255ȱIll.ȱApp.ȱ333,ȱ340ȱ(1930).ȱȱ
            Inȱaddition,ȱevenȱwhereȱaȱguarantee’sȱtermsȱmayȱapplyȱafterȱ
            anȱ assignment,ȱ aȱ guarantorȱ isȱ dischargedȱ fromȱ liabilityȱ ifȱ
            thereȱisȱ“aȱmaterialȱchangeȱinȱtheȱbusinessȱdealings”ȱbetweenȱ
            theȱpartiesȱ“andȱsomeȱincreaseȱinȱtheȱriskȱundertakenȱbyȱtheȱ
            guarantor.”ȱSeeȱSouthernȱWineȱ&ȱSpiritsȱofȱIllinois,ȱ8ȱN.E.3dȱatȱ
            1070,ȱcitingȱHarrisȱTrustȱ&ȱSavingsȱBankȱv.ȱStephans,ȱ422ȱN.E.2dȱ
            1136,ȱ1139ȱ(Ill.ȱApp.ȱ1981);ȱseeȱalsoȱGrundstadȱv.ȱRiĴ,ȱ166ȱF.3dȱ
            867,ȱ870ȱ(7thȱCir.ȱ1999).ȱInȱtheȱwordsȱofȱtheȱdistrictȱcourt,ȱ“IlȬ
            linoisȱcourtsȱlookȱtoȱ‘whetherȱthereȱhasȱbeenȱaȱmaterialȱchangeȱ
            inȱriskȱtoȱtheȱguarantor.’”ȱDkt.ȱ83ȱatȱ9,ȱquotingȱGrundstad,ȱ166ȱ
            F.3dȱatȱ870.ȱ
                Thereȱcertainlyȱwasȱaȱmaterialȱchangeȱinȱbusinessȱdealingsȱ
            andȱTenȱSleep’sȱrisksȱhere.ȱWhatȱbeganȱasȱaȱnonȬdiscretionaryȱ
            tradingȱ relationshipȱ designedȱ toȱ secureȱ livestockȱ priceȱ cerȬ
            taintyȱ forȱ Tenȱ Sleepȱ turnedȱ intoȱ unauthorizedȱ andȱ unreȬ
            strainedȱspeculationȱonȱTreasuryȱBondȱfuturesȱatȱtheȱsoleȱdisȬ
            cretionȱ ofȱ Straitsȱ Financial’sȱ employee,ȱ whoȱ defraudedȱ Tenȱ
            Sleep.ȱTheȱ35ȱAccountȱwasȱneitherȱtheȱsameȱkindȱofȱbusinessȱ
            relationshipȱnor,ȱonceȱtheȱunauthorizedȱtradingȱbegan,ȱdidȱitȱ
            presentȱtheȱsameȱrisksȱtoȱTenȱSleepȱandȱCarterȱasȱtheȱ33ȱAcȬ
            count.ȱItȱwasȱalsoȱnotȱsetȱupȱthroughȱclearȱandȱunambiguousȱ
            contractsȱthatȱwouldȱindicateȱCarterȱandȱTenȱSleep’sȱwillingȬ
            nessȱtoȱbeȱheldȱresponsibleȱforȱPerkins’sȱfraudȱ(assumingȱsuchȱ
            termsȱwouldȱevenȱbeȱenforced).ȱHoldingȱeitherȱCarterȱorȱTenȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page1930ofof31
                                                                    42PageID
                                                                       PageID#:3607
                                                                              #:3660
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ                        19

            Sleepȱliableȱforȱthoseȱlossesȱwouldȱstretchȱtheȱboilerplateȱofȱ
            theȱpersonalȱguaranteeȱandȱtheȱRJOȱagreementȱmuchȱfurtherȱ
            thanȱ Illinoisȱ lawȱ onȱ guaranteesȱ permits.ȱ Asȱ Illinoisȱ courtsȱ
            haveȱrepeatedlyȱsaid:ȱ“Aȱguarantor’sȱliabilityȱisȱnotȱtoȱbeȱvarȬ
            iedȱorȱextendedȱbeyondȱtheȱtermsȱofȱtheȱguaranty.”ȱRoelsȱv.ȱ
            DrewȱIndustries,ȱInc.,ȱ608ȱN.E.2dȱ411,ȱ415ȱ(Ill.ȱApp.ȱ1992)ȱ(citaȬ
            tionsȱomiĴed).ȱ
                StraitsȱFinancialȱalsoȱarguesȱthatȱbyȱnotȱimmediatelyȱobȬ
            jectingȱ toȱ theȱ unauthorizedȱ tradesȱ Perkinsȱ made,ȱ Tenȱ Sleepȱ
            ratięedȱthoseȱtradesȱandȱmustȱbeȱheldȱęnanciallyȱresponsibleȱ
            forȱthem.ȱ Thisȱisȱanȱoěshootȱofȱ StraitsȱFinancial’sȱargumentȱ
            thatȱtheȱRJOȱagreementȱapplies,ȱsinceȱparagraphȱ11ȱofȱtheȱRJOȱ
            agreementȱprovided:ȱ
                   Unlessȱ aȱ managedȱ (discretionary)ȱ accountȱ hasȱ
                   beenȱarrangedȱthroughȱtheȱexecutionȱofȱaȱwritȬ
                   tenȱtradingȱauthorization,ȱeachȱorderȱshouldȱbeȱ
                   communicatedȱtoȱRJOȱbyȱtheȱCustomerȱorȱCusȬ
                   tomer’sȱ dulyȱ authorizedȱ broker.ȱ Instructionsȱ
                   shouldȱinclude,ȱbutȱmayȱnotȱnecessarilyȱbeȱlimȬ
                   itedȱ to,ȱ theȱ commodityȱ involved,ȱ quantity,ȱ
                   price,ȱandȱdeliveryȱmonth.ȱAnyȱtradeȱnotȱspecięȬ
                   callyȱauthorizedȱbyȱCustomerȱmustȱbeȱimmediatelyȱ
                   reportedȱbyȱCustomerȱdirectlyȱtoȱRJO’sȱComplianceȱ
                   Department.ȱCustomerȱwillȱbeȱęnanciallyȱresponsiȬ
                   bleȱforȱallȱtradesȱnotȱsoȱreportedȱandȱforȱanyȱlossesȱ
                   arisingȱbyȱvirtueȱofȱaȱcourseȱofȱdealingȱinvolvingȱhisȱ
                   grantȱofȱdeȱfactoȱcontrolȱoverȱtheȱaccountȱtoȱhisȱbroȬ
                   ker.ȱȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page2031ofof31
                                                                    42PageID
                                                                       PageID#:3608
                                                                              #:3661
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            20ȱ                      Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ

            Dkt.ȱ153–1ȱatȱ14ȱ(emphasisȱadded).ȱTheȱRJOȱagreementȱproȬ
            videdȱ furtherȱ thatȱ aȱ customer’sȱ failureȱ toȱ respondȱ immediȬ
            atelyȱwouldȱbeȱconsideredȱaȱratięcationȱofȱallȱaccountȱactivȬ
            ity.8ȱ
                StraitsȱFinancial’sȱratięcationȱargumentȱfailsȱunderȱIllinoisȱ
            lawȱforȱseveralȱreasons.ȱFirst,ȱdeemingȱCarter’sȱsilenceȱduringȱ
            theȱApril–Juneȱperiodȱasȱconsentȱtoȱfraudȱwouldȱamountȱtoȱ
            yetȱanotherȱwayȱofȱapplyingȱtheȱ33ȱAccount’sȱpersonalȱguarȬ
            anteeȱ toȱ relieveȱ Straitsȱ Financialȱ andȱ Perkinsȱ ofȱ liabilityȱ forȱ
            provenȱfraud.ȱȱ
                  Second,ȱthoughȱIllinoisȱpermitsȱ“particularȱdeęnitions”ȱofȱ
            contractȱ termsȱ toȱ supersedeȱ theȱ “generallyȱ acceptedȱ meanȬ
            ing”ȱofȱtheȱwordsȱused,ȱseeȱContinentalȱCasualtyȱCo.ȱv.ȱDonaldȱ
            T.ȱBertucci,ȱLtd.,ȱ926ȱN.E.2dȱ833,ȱ839ȱ(Ill.ȱApp.ȱ2010),ȱcitingȱSimsȱ
            v.ȱAllstateȱIns.ȱCo.,ȱ851ȱN.E.2dȱ701,ȱ704ȱ(Ill.ȱApp.ȱ2006),ȱregardȬ
            lessȱofȱtheȱparticularȱdeęnitionȱofȱ“ratięcation”ȱusedȱhere,ȱIlȬ
            linoisȱ lawȱ allowsȱ contractingȱ partiesȱ reliefȱ fromȱ fraudulentȱ
            transactionsȱasȱlongȱasȱtheȱfraudȱvictimȱdisavowsȱtheȱtransacȬ
            tionȱ“promptlyȱafterȱlearningȱofȱtheȱfraud.”ȱFreedbergȱv.ȱOhioȱ
            Nat’lȱ Ins.ȱ Co.,ȱ 975ȱ N.E.2dȱ 1189,ȱ 1197ȱ (Ill.ȱ App.ȱ 2012)ȱ (“Oneȱ
            seekingȱtoȱrescindȱaȱtransactionȱonȱtheȱgroundȱofȱfraudȱorȱmisȬ
            representationȱmustȱelectȱtoȱdoȱsoȱpromptlyȱafterȱlearningȱofȱ
            ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
                  8ȱRegardingȱthisȱdutyȱtoȱreportȱproblemsȱimmediately,ȱparagraphȱ12ȱ

            ofȱtheȱRJOȱagreementȱprovided:ȱ
                     INȱ THEȱ EVENTȱ THATȱ CUSTOMERȱ DOESȱ NOTȱ
                     RESPONDȱIMMEDIATELY,ȱEXECUTEDȱORDERSȱANDȱ
                     STATEMENTȱ REPORTSȱ SHALLȱ BEȱ CONSIDEREDȱ
                     RATIFIEDȱBYȱCUSTOMERȱANDȱSHALLȱRELIEVEȱRJOȱ
                     OFȱ ANYȱ RESPONSIBILITYȱ WHATSOEVERȱ RELATIVEȱ
                     TOȱTHEȱORDER(S)ȱINȱQUESTION.ȱ
            Dkt.ȱ153–1ȱatȱ15.ȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page2132ofof31
                                                                    42PageID
                                                                       PageID#:3609
                                                                              #:3662
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ                         21

            theȱ fraudȱ orȱ misrepresentation,ȱ mustȱ announceȱ hisȱ purposeȱ
            andȱ mustȱ adhereȱ toȱ it.”),ȱ quotingȱ Mollihanȱ v.ȱ Stephany,ȱ 340ȱ
            N.E.2dȱ627,ȱ629ȱ(Ill.ȱApp.ȱ1975);ȱKanterȱv.ȱKsander,ȱ176ȱN.E.ȱ289,ȱ
            291ȱ(Ill.ȱ1931)ȱ(same).ȱ
                 Immediatelyȱ uponȱ learningȱ ofȱ thisȱ fraud,ȱ Carterȱ mainȬ
            tainedȱ thatȱ theȱ 35ȱAccountȱ wasȱ “supposedȱ toȱ zeroȱ out”ȱ onȱ
            Marchȱ16ȱandȱthatȱStraitsȱFinancialȱhadȱtoȱsendȱhimȱ“100ȱperȬ
            centȱ ofȱ theȱ moneyȱ thatȱ wasȱ inȱ theȱ 33ȱ account”ȱ whenȱ itȱ wasȱ
            seized.ȱDkt.ȱ146ȱatȱ637;ȱseeȱalsoȱDkt.ȱ6ȱatȱ13ȱ(allegingȱconverȬ
            sionȱ andȱ demandingȱ “immediateȱ possessionȱ ofȱ theȱ assets”ȱ
            taken).ȱCarterȱhadȱtheȱrightȱtoȱseekȱthisȱrefundȱsinceȱ“aȱpartyȱ
            mayȱexerciseȱaȱrightȱtoȱrescindȱforȱfraudȱasȱtoȱpartȱofȱtheȱconȬ
            tract”ȱ whenȱ validȱ businessȱ dealingsȱ canȱ beȱ severedȱ fromȱ
            fraudulentȱactivity.ȱSeeȱOlsonȱv.ȱEuleĴe,ȱ74ȱN.E.2dȱ609,ȱ613ȱ(Ill.ȱ
            App.ȱ1947);ȱseeȱalsoȱKeeshinȱv.ȱLevin,ȱ334ȱN.E.2dȱ898,ȱ906ȱ(Ill.ȱ
            App.ȱ1975).ȱHere,ȱPerkins’sȱfraudulentȱactivityȱafterȱMarchȱ16ȱ
            inȱ theȱ 35ȱAccountȱ isȱ easilyȱ divisibleȱ fromȱ theȱ legitimateȱ acȬ
            countsȱandȱtradesȱauthorizedȱbyȱTenȱSleep.ȱȱ
                Finally,ȱIllinoisȱcourtsȱhaveȱrejectedȱstrictȱformalismȱwhenȱ
            askedȱtoȱexcuseȱfraud.ȱTheyȱareȱloatheȱtoȱreachȱ“aȱresultȱ…ȱ
            contraryȱtoȱtheȱestablishedȱprincipleȱthatȱaȱpartyȱcommiĴingȱ
            fraudȱshouldȱbeȱprecludedȱfromȱbeneętingȱtherefrom.”ȱShaȬ
            nahanȱv.ȱSchindler,ȱ379ȱN.E.2dȱ1307,ȱ1316ȱ(Ill.ȱApp.ȱ1978),ȱcitingȱ
            Bellȱv.ȱFelt,ȱ102ȱIll.ȱApp.ȱ218ȱ(1902).ȱSoȱareȱwe.ȱ
                Underȱbasicȱcontractȱprinciples,ȱCarterȱdidȱnotȱhaveȱanȱobȬ
            ligationȱ toȱ repudiateȱ Perkins’sȱ tradesȱ untilȱ heȱ hadȱ actualȱ
            knowledgeȱofȱthem.ȱSeeȱRestatementȱ(Third)ȱofȱAgencyȱ§ȱ4.06ȱ
            (2006)ȱ(“Aȱpersonȱisȱnotȱboundȱbyȱaȱratięcationȱmadeȱwithoutȱ
            knowledgeȱofȱmaterialȱfacts”);ȱseeȱalsoȱClewsȱv.ȱJamieson,ȱ182ȱ
            U.S.ȱ461,ȱ483ȱ(1901)ȱ(notingȱtheȱ“wellȱknown”ȱprincipleȱthatȱaȱ
            principal’sȱratięcationȱcomesȱ“withinȱaȱreasonableȱtimeȱafterȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page2233ofof31
                                                                    42PageID
                                                                       PageID#:3610
                                                                              #:3663
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            22ȱ                                 Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ

            theȱfactȱ hasȱcomeȱtoȱhisȱknowledge”);ȱ EasternȱTradingȱCo.ȱ v.ȱ
            Refco,ȱInc.,ȱ229ȱF.3dȱ617,ȱ625ȱ(7thȱCir.ȱ2000)ȱ(ratięcationȱoccursȱ
            “byȱ failingȱ toȱ repudiateȱ [trades]ȱ uponȱ discoveryȱ ofȱ them”);ȱ
            Stathisȱv.ȱGeldermann,ȱInc.,ȱ692ȱN.E.2dȱ798,ȱ808ȱ(Ill.ȱApp.ȱ1998)ȱ
            (“fullȱknowledgeȱofȱtheȱact”ȱneeded),ȱcitingȱPeskinȱv.ȱDeutsch,ȱ
            479ȱN.E.2dȱ1034,ȱ1039ȱ(Ill.ȱApp.ȱ1985).ȱCarterȱobjectedȱimmeȬ
            diatelyȱuponȱdiscoveringȱtheȱfraud—heȱdidȱnotȱacquiesceȱtoȱ
            it.ȱTheȱRJOȱagreementȱdoesȱnotȱchangeȱthatȱconclusion.9ȱ
                Also,ȱStraitsȱFinancial’sȱlegalȱtheoryȱreliesȱtooȱheavilyȱonȱaȱ
            suggestionȱweȱmadeȱinȱaȱfootnoteȱinȱAnspacherȱ&ȱAssociates,ȱ
            Inc.ȱv.ȱHenderson,ȱ854ȱF.2dȱ941ȱ(7thȱCir.ȱ1988).ȱThatȱopinion’sȱ
            footnoteȱ2ȱhypothesizedȱthatȱ“theȱtermsȱofȱaȱsignedȱcustomerȱ
            agreement”ȱrequiringȱpromptȱactionȱbyȱtheȱcustomerȱtoȱdisȬ
            puteȱtransactionsȱ“couldȱ…ȱbarȱaȱcommoditiesȱcustomerȱfromȱ
            recoveringȱdamagesȱforȱhisȱbroker’sȱfraud”ȱunderȱIllinoisȱlaw.ȱ
            Id.ȱatȱ947ȱn.2.ȱForȱthisȱpossibilityȱunderȱIllinoisȱlaw,ȱthough,ȱ
            AnspacherȱcitedȱanȱArizonaȱcaseȱwhereȱaȱcustomerȱnoticedȱandȱ
            ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
                  9ȱOneȱdecisionȱofȱtheȱIllinoisȱAppellateȱCourtȱtookȱaȱslightlyȱdifferentȱ

            view:ȱ“althoughȱnormallyȱaȱprincipal’sȱactualȱknowledgeȱofȱtheȱtransacȬ
            tionȱisȱessential,ȱ‘oneȱwhoseȱignoranceȱorȱmistakeȱwasȱtheȱresultȱofȱgrossȱ
            orȱculpableȱnegligenceȱinȱfailingȱtoȱlearnȱtheȱfactsȱwillȱbeȱestoppedȱasȱifȱheȱ
            hadȱfullȱknowledgeȱofȱtheȱfacts.’”ȱProgressȱPrintingȱCorp.ȱv.ȱJaneȱByrneȱPoȬ
            liticalȱCommittee,ȱ601ȱN.E.2dȱ1055,ȱ1067–68ȱ(Ill.ȱApp.ȱ1992),ȱquotingȱ18ȱIll.ȱ
            Lawȱ&ȱPrac.ȱEstoppelȱ§ȱ23ȱatȱ84ȱ(1956).ȱButȱProgressȱPrintingȱwasȱnotȱaȱcaseȱ
            aboutȱfraud.ȱItȱaffirmedȱaȱ“findingȱofȱratificationȱwhereȱaȱpoliticalȱcomȬ
            mitteeȱ didȱ notȱ fullyȱ payȱ forȱ printedȱ campaignȱ materialsȱ thatȱ itȱ hadȱ acȬ
            ceptedȱandȱused.”ȱCoyneȱv.ȱClaypool,ȱNo.ȱ1–16–0061,ȱ2016ȱWLȱ7429443ȱatȱ
            *10ȱ(Ill.ȱApp.ȱDec.ȱ23,ȱ2016)ȱ(summarizingȱProgressȱPrinting).ȱThisȱcaseȱisȱ
            markedlyȱ different.ȱ Carterȱ didȱ notȱ haveȱ knowledgeȱ ofȱ theȱ tradesȱ whenȱ
            theyȱwereȱmade,ȱnorȱdidȱheȱratifyȱthemȱ“byȱacceptingȱtheȱbenefitsȱofȱthoseȱ
            acts”ȱlater.ȱSeeȱKulchawikȱv.ȱDurablaȱMfg.ȱCo.,ȱ864ȱN.E.2dȱ744,ȱ750ȱ(Ill.ȱApp.ȱ
            2007),ȱcitingȱCityȱofȱBurbankȱv.ȱIllinoisȱStateȱLaborȱRelationsȱBd.,ȱ541ȱN.E.2dȱ
            1259,ȱ1264ȱ(Ill.ȱApp.ȱ1989).ȱȱȱȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page2334ofof31
                                                                    42PageID
                                                                       PageID#:3611
                                                                              #:3664
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ                                23

            wasȱirritatedȱbyȱ(butȱdidȱnotȱformallyȱobjectȱinȱwritingȱto)ȱunȬ
            authorizedȱtransactionsȱoccurringȱrepeatedlyȱoverȱaȱperiodȱofȱ
            severalȱyears.ȱId.,ȱcitingȱShapiroȱv.ȱBacheȱ&ȱCo.,ȱInc.,ȱ569ȱP.2dȱ
            267,ȱ270–71ȱ(Ariz.ȱApp.ȱ1977).ȱIndeed,ȱShapiroȱreadsȱlikeȱaȱcaseȱ
            aboutȱ anȱ investorȱ whoseȱ equivocalȱ complaintsȱ aboutȱ unauȬ
            thorizedȱ transactionsȱ borderedȱ onȱ badȱ faith.ȱAsȱ theȱ Shapiroȱ
            courtȱ explained,ȱ despiteȱ theseȱ purportedlyȱ unauthorizedȱ
            transactions:ȱ
                        Shapiroȱ continuedȱ toȱ executeȱ transactionsȱ
                        throughȱ hisȱ registeredȱ representatives,ȱ andȱ toȱ
                        acceptȱrepeatedȱnotięcationsȱofȱtheȱtransactionsȱ
                        inȱquestionȱandȱtoȱpayȱmarginȱcallsȱonȱdemand,ȱ
                        allȱ ofȱ whichȱ conductȱ continuedȱ forȱ moreȱ thanȱ
                        threeȱ yearsȱ fromȱ theȱ timeȱ ofȱ theȱ ęrstȱ unauthorȬ
                        izedȱtransaction.ȱȱ
            569ȱP.2dȱatȱ271ȱ(emphasisȱadded).ȱ
                NothingȱremotelyȱlikeȱtheȱfactsȱinȱShapiroȱhappenedȱhere.ȱ
            UnlikeȱtheȱcustomerȱinȱAnspacherȱitself,ȱCarterȱwasȱnotȱ“waitȬ
            ingȱtoȱseeȱtheȱresultsȱofȱthoseȱ[unauthorized]ȱtrades”ȱbeforeȱ
            expressingȱhisȱconcern.ȱ854ȱF.2dȱatȱ942.ȱCarterȱdidȱnotȱactuallyȱ
            knowȱaboutȱtheseȱtradesȱuntilȱitȱwasȱtooȱlate.ȱWhenȱheȱfoundȱ
            out,ȱheȱimmediatelyȱsetȱupȱaȱmeetingȱwithȱPerkins.ȱFindingȱ
            CarterȱorȱTenȱSleepȱresponsibleȱforȱlossesȱresultingȱfromȱPerȬ
            kins’sȱ provenȱ fraudȱ wouldȱ inȱ essenceȱ applyȱ aȱ guaranteeȱ orȱ
            ratięcationȱthatȱwasȱneverȱgiven.ȱWeȱaĜrmȱtheȱdistrictȱcourt’sȱ
            rejectionȱ ofȱ Straitsȱ Financial’sȱ defensesȱ basedȱ onȱ theȱ RJOȱ
            agreement.10ȱ

            ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
                 10ȱStraitsȱFinancialȱmakesȱanȱestoppelȱargumentȱasȱwell,ȱclaimingȱthatȱ

            “StraitsȱwasȱlulledȱintoȱaȱfalseȱsenseȱofȱsecurityȱthatȱTenȱSleepȱhadȱagreedȱ
            thatȱitsȱRJOȱAgreementȱcontinuedȱtoȱgovern”ȱtheȱrelationship.ȱThisȱisȱnotȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page2435ofof31
                                                                    42PageID
                                                                       PageID#:3612
                                                                              #:3665
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            24ȱ                                 Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ

                  D. TheȱICFAȱAĴorneyȱFeeȱAwardȱ
                Weȱalsoȱagreeȱwithȱtheȱdistrictȱcourt,ȱTenȱSleep,ȱandȱCarterȱ
            regardingȱtheȱaĴorneyȱfeeȱawardȱunderȱtheȱIllinoisȱConsumerȱ
            Fraudȱ andȱ Deceptiveȱ Businessȱ Practicesȱ Actȱ (ICFAȱ orȱ Act).ȱ
            TheȱICFAȱpermitsȱtrialȱcourtsȱtoȱawardȱfeesȱtoȱtheȱprevailingȱ
            partyȱ asȱ aȱ maĴerȱ ofȱ discretion.ȱ 815ȱ Ill.ȱ Comp.ȱ Stat.ȱ Ann.ȱ
            505/10a(c);ȱCiampiȱv.ȱOgdenȱChryslerȱPlymouth,ȱInc.,ȱ634ȱN.E.2dȱ
            448,ȱ 462–63ȱ (Ill.ȱApp.ȱ 1994).ȱ Illinoisȱ courtsȱ haveȱ interpretedȱ
            thisȱ feeȱprovisionȱtoȱ allowȱfeeȱawardsȱforȱworkȱonȱanȱ ICFAȱ
            claimȱandȱ“forȱworkȱonȱnonȬActȱclaimsȱwhenȱtheȱActȱclaimȱisȱ
            soȱ inextricablyȱ intertwinedȱ withȱ theȱ nonȬActȱ claimsȱ thatȱ itȱ
            cannotȱ beȱ distinguished.”ȱ Dubeyȱ v.ȱ Publicȱ Storage,ȱ Inc.,ȱ 918ȱ
            N.E.2dȱ265,ȱ283ȱ(Ill.ȱApp.ȱ2009),ȱcitingȱArdtȱv.ȱState,ȱ687ȱN.E.2dȱ
            126,ȱ131–32ȱ(Ill.ȱApp.ȱ1997)ȱ(discussingȱcaseȱthatȱ“aroseȱfromȱ
            aȱcommonȱcoreȱofȱfacts”).ȱDubeyȱalsoȱexplainedȱwhatȱIllinoisȱ
            courtsȱmeanȱbyȱinextricablyȱintertwined:ȱ“Here,ȱweȱęndȱthatȱ
            theȱconversionȱandȱbreachȱofȱcontractȱclaimsȱwereȱ[1]ȱbasedȱ
            onȱ theȱ sameȱ evidenceȱ andȱ [2]ȱ theȱ timeȱ spentȱ onȱ eachȱ issueȱ
            couldȱnotȱbeȱdistinguished.”ȱId.,ȱcitingȱCiampi,ȱ634ȱN.E.2dȱatȱ
            463.ȱButȱitȱisȱnotȱtheȱcaseȱthatȱ“allȱcountsȱinȱaȱconsumerȱactionȱ
            triedȱtogetherȱareȱcompensable”—theȱpartyȱseekingȱfeesȱmustȱ
            doȱmoreȱthanȱshowȱthatȱ“someȱofȱtheȱevidenceȱwasȱtheȱsame.”ȱ
            Schorschȱv.ȱFiresideȱChryslerȬPlymouth,ȱMazda,ȱInc.,ȱ677ȱN.E.2dȱ
            976,ȱ979ȱ(Ill.ȱApp.ȱ1997).ȱȱȱȱȱ

            ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
            aȱreasonȱtoȱholdȱTenȱSleepȱorȱCarterȱliableȱforȱsomethingȱTenȱSleepȱdidȱnotȱ
            do.ȱ Asȱ explainedȱ above,ȱ theȱ mostȱ basicȱ termsȱ governingȱ theȱStraitsȬTenȱ
            Sleepȱrelationshipȱwereȱsuppliedȱbyȱtheȱstockȱtermsȱofȱtheȱ33ȱAccount’sȱ
            RJOȱagreement.ȱButȱasȱalsoȱexplainedȱabove,ȱIllinoisȱlawȱdoesȱnotȱpermitȱ
            theȱguarantees,ȱobligations,ȱorȱimmediateȱratificationȱlanguageȱpertainingȱ
            toȱthatȱaccountȱtoȱbeȱappliedȱsilentlyȱtoȱaȱveryȱdifferentȱlaterȱrelationshipȱ
            withȱaȱhigherȱriskȱtoȱtheȱcustomerȬguarantor.ȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page2536ofof31
                                                                    42PageID
                                                                       PageID#:3613
                                                                              #:3666
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ                              25

                 Theȱdistrictȱcourtȱdidȱnotȱabuseȱitsȱdiscretionȱinȱawardingȱ
            TenȱSleepȱfeesȱforȱ“theȱworkȱreasonablyȱperformedȱonȱallȱofȱ
            TenȱSleep’sȱclaimsȱandȱdefenses.”ȱStraitsȱFinancialȱLLCȱv.ȱTenȱ
            SleepȱCaĴleȱCo.,ȱNo.ȱ12ȱCVȱ6110,ȱ2017ȱWLȱ5900280,ȱatȱ*2ȱ(N.D.ȱ
            Ill.ȱMayȱ2,ȱ2017).ȱAmongȱotherȱelements,ȱICFAȱplaintiěsȱmustȱ
            proveȱ aȱ “deceptiveȱ actȱ orȱ practiceȱ byȱ theȱ defendant,”ȱ mustȱ
            proveȱthatȱtheȱdefendantȱintendedȱforȱtheȱplaintiěȱtoȱrelyȱonȱ
            thatȱdeception,ȱandȱmustȱalsoȱproveȱthatȱtheȱdeceptionȱproxiȬ
            matelyȱcausedȱtheȱplaintiě’sȱdamages.ȱDeȱBouseȱv.ȱBayer,ȱ922ȱ
            N.E.2dȱ309,ȱ313ȱ(Ill.ȱ2009).ȱThisȱneedȱtoȱproveȱdeception,ȱinȬ
            tent,ȱ causation,ȱ andȱ damages,ȱ andȱ toȱ defendȱ theseȱ theoriesȱ
            fromȱ legalȱ counterȬaĴack,ȱ meantȱ thatȱ Tenȱ Sleepȱ hadȱ toȱ unȬ
            coverȱandȱpresentȱvolumesȱofȱfactsȱandȱargumentsȱaboutȱPerȬ
            kins’sȱ unauthorizedȱ tradingȱ andȱ theȱ relationshipsȱ amongȱ
            Carter,ȱ Perkins,ȱ andȱ Straitsȱ Financial.ȱ Theȱ detailsȱ ofȱ theȱ acȬ
            countȱ formation,ȱ theȱ unauthorizedȱ trading,ȱ andȱ itsȱ conseȬ
            quencesȱformedȱtheȱcommonȱcoreȱofȱallȱtheoriesȱinȱthisȱcase.ȱ
            Asȱ Judgeȱ Shahȱ correctlyȱ observed:ȱ “Factsȱ tendingȱ toȱ proveȱ
            fraudulentȱorȱdeceptiveȱactivityȱwereȱwovenȱthroughoutȱthisȱ
            caseȱ andȱtheȱworkȱ doneȱtoȱdevelopȱthoseȱ factsȱandȱtheoriesȱ
            cannotȱ beȱ neatlyȱ separatedȱ byȱ claim.”ȱ Straitsȱ Financial,ȱ 2017ȱ
            WLȱ5900280,ȱatȱ*2.11ȱ
                  E. MitigationȱofȱDamagesȱonȱtheȱFraudȱClaimsȱ
                        1. TheȱParties’ȱArgumentsȱ
               InȱtheirȱcrossȬappeal,ȱCarterȱandȱTenȱSleepȱaskȱusȱtoȱoverȬ
            turnȱtheȱdistrictȱcourt’sȱjudgmentȱthatȱtheyȱfailedȱtoȱmitigateȱ
            theirȱdamagesȱbyȱ“neglectingȱcommunicationsȱ…ȱandȱneverȱ
            ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
                 11ȱCounselȱforȱTenȱSleepȱsubtractedȱtimeȱforȱworkȱdemonstrablyȱunȬ

            relatedȱtoȱICFAȱissues,ȱsuchȱasȱtheȱworkȱonȱanȱunsuccessfulȱjurisdictionalȱ
            motionȱtoȱdismiss.ȱȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page2637ofof31
                                                                    42PageID
                                                                       PageID#:3614
                                                                              #:3667
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            26ȱ                     Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ

            inquiringȱaboutȱsuspiciousȱcircumstances,”ȱincludingȱtheȱfactȱ
            thatȱCarterȱ“didȱnotȱknowȱwhatȱdocumentȱ…ȱgovern[ed]ȱhisȱ
            relationshipȱ withȱ Straits.”ȱ Dkt.ȱ 83ȱ atȱ 10.ȱ ȱ Theȱ districtȱ courtȱ
            foundȱthatȱCarterȱshouldȱhaveȱdiscoveredȱandȱputȱaȱstopȱtoȱ
            Perkins’sȱ fraudȱ beforeȱ Juneȱ 20,ȱ 2012ȱ byȱ readingȱ theȱ mailedȱ
            tradingȱ conęrmationsȱ andȱ askingȱ aboutȱ theȱ statusȱ ofȱ theȱ 35ȱ
            Account.ȱJudgeȱZagelȱfoundȱthisȱamountedȱtoȱaȱfailureȱtoȱexȬ
            erciseȱreasonableȱdiligenceȱandȱordinaryȱcareȱunderȱgeneralȱ
            principlesȱofȱIllinoisȱcontractȱlaw.ȱId.,ȱcitingȱNerȱTamidȱCongreȬ
            gationȱofȱNorthȱTownȱv.ȱKrivoruchko,ȱ638ȱF.ȱSupp.ȱ2dȱ913,ȱ919–
            20ȱ(N.D.ȱIll.ȱ2009);ȱseeȱalsoȱNancy’sȱHomeȱofȱtheȱStuěedȱPizza,ȱ
            Inc.ȱv.ȱCirrincione,ȱ494ȱN.E.2dȱ795,ȱ800ȱ(Ill.ȱApp.ȱ1986)ȱ(inȱgenȬ
            eral,ȱaȱ“partyȱbeingȱdamagedȱcannotȱstandȱidlyȱbyȱandȱallowȱ
            theȱinjuryȱtoȱcontinueȱandȱincreaseȱwithoutȱmakingȱreasonaȬ
            bleȱ eěortsȱ toȱ avoidȱ furtherȱ loss”),ȱ citingȱ Jensenȱ v.ȱ Chicagoȱ &ȱ
            WesternȱIndianaȱR.R.ȱCo.,ȱ419ȱN.E.2dȱ578,ȱ591ȱ(Ill.ȱApp.ȱ1981).ȱȱȱ
                Accordingly,ȱ theȱ districtȱ courtȱ decidedȱ toȱ reduceȱ Tenȱ
            Sleep’sȱdamagesȱtoȱthoseȱincurredȱasȱofȱtheȱJuneȱ11,ȱ2012ȱtradȬ
            ingȱ day,ȱ anȱ “earlierȱ date”ȱ byȱ whichȱ Perkins’sȱ unauthorizedȱ
            tradingȱ “couldȱ andȱ shouldȱ haveȱ beenȱ discovered.”ȱ Thisȱ reȬ
            sultedȱinȱaȱ$749,153.30ȱreductionȱinȱTenȱSleep’sȱdamages,ȱfromȱ
            approximatelyȱ $2.21ȱ millionȱ toȱ aroundȱ $1.46ȱ million.ȱ Tenȱ
            Sleepȱcontestsȱthisȱconclusionȱandȱtheȱresultingȱreductionȱinȱ
            damages,ȱarguingȱthatȱtheȱdistrictȱcourtȱshouldȱnotȱhaveȱapȬ
            pliedȱdutiesȱandȱprinciplesȱforȱordinaryȱcontractȱorȱcomparaȬ
            tiveȱnegligenceȱcasesȱtoȱreduceȱtheȱrecoveryȱofȱaȱvictimȱofȱinȬ
            tentionalȱfraud.ȱItȱarguesȱfurtherȱthatȱnoȱmitigationȱwasȱposȬ
            sibleȱuntilȱCarterȱlearnedȱtheȱrealȱfactsȱofȱtheȱfraudȱonȱJuneȱ20,ȱ
            atȱwhichȱpointȱheȱtookȱactionȱimmediately.ȱForȱitsȱpart,ȱStraitsȱ
            FinancialȱasksȱusȱtoȱaĜrmȱtheȱdistrictȱcourt’sȱlegalȱanalysis,ȱ
            butȱtoȱchooseȱaȱmuchȱearlierȱstartingȱdateȱforȱtheȱdutyȱofȱmitȬ
            igation:ȱAprilȱ5,ȱwhichȱwouldȱcutȱdamagesȱsharply.ȱȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page2738ofof31
                                                                    42PageID
                                                                       PageID#:3615
                                                                              #:3668
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ                             27

                JudgeȱZagelȱdecidedȱinȱessenceȱthatȱinquiryȱnotice—inȱtheȱ
            formȱ ofȱ tradingȱ conęrmationsȱ andȱ statementsȱ pilingȱ upȱ inȱ
            Carter’sȱmailboxȱduringȱcalvingȱseason—wasȱenoughȱtoȱtreatȱ
            Carterȱasȱifȱheȱwereȱactuallyȱawareȱofȱtheȱfraudulentȱactivityȱ
            inȱTenȱSleep’sȱaccount,ȱandȱwasȱalsoȱenoughȱtoȱholdȱhimȱreȬ
            sponsibleȱforȱPerkins’sȱlaterȱunauthorizedȱtrades.ȱTheȱjudgeȱ
            thenȱ selectedȱ aȱ dateȱ byȱ whichȱ Carterȱ shouldȱ haveȱ hadȱ thatȱ
            awareness,ȱJuneȱ11,ȱandȱreducedȱTenȱSleep’sȱdamagesȱtoȱtheȱ
            amountȱitȱshouldȱreceiveȱifȱCarterȱhadȱintervenedȱthen.ȱ
                    2. Analysisȱ
                TheȱSolomonicȱcharacterȱofȱtheȱjudge’sȱapproachȱtoȱtheȱisȬ
            sueȱisȱreadilyȱapparent.ȱWeȱęnd,ȱhowever,ȱthatȱtheȱcomproȬ
            miseȱwasȱbasedȱonȱaȱfaultyȱlegalȱpremise.ȱFraudȱvictimsȱareȱ
            notȱresponsibleȱforȱtheirȱagent’sȱfraudȱbeforeȱtheyȱevenȱlearnȱ
            ofȱanyȱunauthorizedȱactivity.ȱIllinoisȱcourtsȱhaveȱnotȱadoptedȱ
            StraitsȱFinancial’sȱorȱtheȱdistrictȱcourt’sȱpositionȱonȱthisȱissue.ȱ
            Underȱ Illinoisȱ law,ȱ theȱ injuredȱ partyȱ mustȱ haveȱ actualȱ
            knowledgeȱ ofȱ theȱ problemȱ beforeȱ itȱ mustȱ actȱ toȱ mitigateȱ itsȱ
            damages.ȱSeeȱContinentalȱConcreteȱPipeȱCorp.ȱv.ȱCenturyȱRoadȱ
            Builders,ȱInc.,ȱ552ȱN.E.2dȱ1032,ȱ1042ȱ(Ill.ȱApp.ȱ1990).ȱThoughȱ
            ContinentalȱConcreteȱPipeȱwasȱaȱdefectiveȱproductȱcase,ȱitsȱreaȬ
            soningȱprovidesȱsignięcantȱguidanceȱhere.ȱȱ
                InȱContinentalȱConcreteȱPipe,ȱaccordingȱtoȱtheȱprojectȱspeciȬ
            ęcationsȱandȱunlessȱitȱreceivedȱ contraryȱinstructions,ȱ aȱ conȬ
            structionȱcompanyȱshouldȱhaveȱtestedȱtheȱsewerȱpipeȱitȱwasȱ
            layingȱ afterȱ installingȱ theȱ ęrstȱ 1,200ȱ feetȱ ofȱ pipe.ȱ Onȱ theȱ inȬ
            structionsȱofȱtheȱlocalȱvillageȱengineer,ȱthough,ȱtheȱconstrucȬ
            tionȱcompanyȱdelayedȱtheȱpipeȱtestȱuntilȱ1,800ȱfeetȱhadȱbeenȱ
            completed.ȱAtȱthatȱpoint,ȱaȱtestȱshowedȱtheȱpipeȱtoȱbeȱdefecȬ
            tive.ȱEvenȱthoughȱtheȱconstructionȱcompanyȱhadȱlaidȱanȱadȬ
            ditionalȱ600ȱfeetȱofȱpipeȱbeforeȱperformingȱtheȱrequiredȱtest,ȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page2839ofof31
                                                                    42PageID
                                                                       PageID#:3616
                                                                              #:3669
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            28ȱ                   Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ

            theȱcourtȱheldȱitȱcouldȱstillȱrecoverȱtheȱfullȱdamagesȱitȱsuěeredȱ
            fromȱ theȱsupplier’sȱ defectiveȱ pipe.ȱ Thisȱ wasȱ because,ȱ underȱ
            Illinoisȱlaw,ȱ“theȱdutyȱtoȱmitigateȱdamagesȱdoesȱnotȱariseȱuntilȱ
            theȱpartyȱuponȱwhomȱtheȱdutyȱisȱimpressedȱisȱawareȱofȱfactsȱ
            whichȱmakeȱtheȱdutyȱtoȱmitigateȱnecessary.”ȱId.ȱ(citation,ȱquoȬ
            tationȱmarksȱandȱbracketsȱomiĴed).ȱBecauseȱtheȱconstructionȱ
            companyȱ“didȱnotȱbecomeȱawareȱofȱanyȱfactsȱwhichȱmadeȱanyȱ
            dutyȱtoȱmitigateȱnecessary”ȱuntilȱitȱperformedȱtheȱbelatedȱtest,ȱ
            noȱdutyȱtoȱmitigateȱaroseȱbeforeȱthatȱtime.ȱId.ȱȱ
                Weȱhaveȱreachedȱtheȱsameȱconclusionȱinȱanotherȱcaseȱofȱ
            fraud.ȱTheȱdutyȱtoȱmitigateȱdamagesȱdoesȱnotȱariseȱuntilȱtheȱ
            injuredȱ partyȱ hasȱ actualȱ knowledgeȱ ofȱ theȱ injury.ȱ Inȱ otherȱ
            words,ȱfraudȱ victimsȱareȱexpectedȱtoȱtakeȱreasonableȱ actionȱ
            onceȱtheyȱareȱmadeȱawareȱofȱtheȱrealȱsituation.ȱButȱfraudȱvicȬ
            timsȱwillȱnotȱloseȱtheȱbeneętȱofȱlaterȱremediesȱsimplyȱbecauseȱ
            beĴerȱprecautionsȱonȱtheirȱpartȱmightȱhaveȱavoidedȱtheȱfraudȱ
            orȱendedȱitȱsooner,ȱwhichȱisȱoftenȱtheȱcase,ȱespeciallyȱwithȱaȱ
            court’sȱbeneętȱofȱhindsight.ȱInȱaȱcaseȱaboutȱaȱloanȱfromȱaȱpenȬ
            sionȱfundȱandȱtheȱfund’sȱimprudentȱtrustees,ȱweȱsaid:ȱ
                   Hadȱtheȱtrusteesȱ[simply]ȱdoneȱwhatȱanyȱinvesȬ
                   torȱshouldȱhaveȱdone,ȱthereȱwouldȱhaveȱbeenȱnoȱ
                   lossȱhere….ȱȱȱ
                   Butȱ suchȱ investigationsȱ andȱ otherȱ devicesȱ areȱ
                   distinctlyȱ secondȬbestȱ solutionsȱ toȱ legalȱ andȱ
                   practicalȱproblems,ȱandȱweȱwillȱnotȱestablishȱaȱ
                   legalȱruleȱunderȱwhichȱinvestorsȱmustȱresortȱtoȱ
                   theȱcostlyȱselfȬhelpȱapproachȱofȱinvestigationȱonȱ
                   painȱofȱlosingȱtheȱprotectionȱofȱtheȱprincipalȱleȬ
                   galȱsafeguard,ȱtheȱruleȱagainstȱfraud.ȱȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page2940ofof31
                                                                    42PageID
                                                                       PageID#:3617
                                                                              #:3670
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ                              29

                       Thisȱisȱjustȱanotherȱwayȱtoȱstateȱtheȱcommonȱlawȱ
                       ruleȱ thatȱ contributoryȱ negligenceȱ isȱ notȱ aȱ deȬ
                       fenseȱtoȱanȱintentionalȱorȱrecklessȱtort.ȱProsserȱ&ȱ
                       Keeton,ȱTheȱLawȱofȱTortsȱ462ȱ(5thȱed.ȱ1984);ȱReȬ
                       statementȱ (Second)ȱ ofȱ Tortsȱ §§ȱ481,ȱ 482ȱ (1965).ȱ
                       TheȱbestȱsolutionȱisȱforȱpeopleȱnotȱtoȱharmȱothȬ
                       ersȱ intentionally,ȱ notȱ forȱ potentialȱ victimsȱ toȱ
                       takeȱ elaborateȱprecautionsȱagainstȱsuchȱdepreȬ
                       dations.ȱȱ
            TeamstersȱLocalȱ282ȱPensionȱTrustȱFundȱv.ȱAngelos,ȱ762ȱF.2dȱ522,ȱ
            527–28ȱ(7thȱCir.ȱ1985).ȱWeȱdidȱnotȱbaseȱthisȱruleȱonȱhowȱelabȬ
            orateȱtheȱsuggestedȱprecautionȱwouldȱbe.ȱInstead,ȱweȱsummaȬ
            rizedȱtheȱrelevantȱinquiryȱinȱtwoȱparts:ȱ
                        Theȱęrstȱquestionȱforȱtheȱlegalȱsystemȱisȱwhetherȱ
                        toȱ createȱ aȱ dutyȱ toȱ discloseȱ informationȱ truthȬ
                        fully.ȱSuchȱaȱduty,ȱifȱcreated,ȱrestsȱonȱtheȱpropȬ
                        ositionȱthatȱtheȱinformationȱoughtȱtoȱcomeȱout,ȱ
                        andȱ thatȱ peopleȱ oughtȱ notȱ beȱ leftȱ toȱ theirȱ ownȱ
                        investigativeȱtalents.ȱOnceȱtheȱdutyȱtoȱdiscloseȱ
                        exists,ȱandȱlyingȱorȱnondisclosureȱisȱcondemnedȱ
                        asȱ anȱ intentionalȱ tort,ȱ itȱ noȱ longerȱ maĴersȱ
                        whetherȱ theȱ buyerȱ conductsȱ anȱ investigationȱ
                        wellȱorȱatȱall.ȱ
            Id.ȱatȱ528;ȱseeȱalsoȱAstorȱChauěeuredȱLimousineȱCo.ȱv.ȱRunnfeldtȱ
            Inv.ȱCorp.,ȱ910ȱF.2dȱ1540,ȱ1546ȱ(7thȱCir.ȱ1990)ȱ(explainingȱTeamȬ
            stersȱLocalȱ282).12ȱ

            ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
                 12ȱExceptionsȱtoȱthisȱgeneralȱruleȱfurtherȱunderscoreȱtheȱimportanceȱ

            ofȱtheȱinjuredȱparty’sȱactualȱknowledge.ȱInȱTeamstersȱLocalȱ282,ȱweȱnotedȱ
            thatȱ“thereȱareȱsomeȱoccasionsȱwhenȱtheȱplaintiff’sȱ‘grossȱconductȱsomeȬ
            whatȱcomparableȱtoȱthatȱofȱtheȱdefendant’ȱcouldȱbarȱrecovery.”ȱIndosuezȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page3041ofof31
                                                                    42PageID
                                                                       PageID#:3618
                                                                              #:3671
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            30ȱ                                 Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ

                 Here,ȱ itȱ isȱ establishedȱ thatȱ Perkinsȱ (andȱ byȱ extension,ȱ
            StraitsȱFinancial)ȱhadȱaȱęduciaryȱdutyȱtoȱTenȱSleep,ȱandȱthatȱ
            heȱbreachedȱthisȱdutyȱbyȱcontinuingȱhisȱunauthorizedȱtradingȱ
            “evenȱafterȱCarterȱinstructedȱhimȱtoȱstop.”ȱDkt.ȱ83ȱatȱ6.ȱPerȬ
            kinsȱbreachedȱitȱagainȱ“byȱfailingȱtoȱdiscloseȱthisȱactivityȱtoȱ
            Carter.”ȱId.ȱSinceȱfraudȱis,ȱofȱcourse,ȱanȱintentionalȱtortȱunderȱ
            Illinoisȱlaw,ȱweȱmustȱnotȱforgetȱthatȱ“anȱactionȱforȱanȱintenȬ
            tionalȱtortȱcannotȱbeȱdefeatedȱbyȱanȱassertionȱofȱnegligenceȱonȱ
            theȱpartȱofȱtheȱplaintiě”ȱregardlessȱofȱwhetherȱtheȱfraudȱclaimȱ
            isȱbroughtȱ“atȱlawȱorȱinȱequity.”ȱMotherȱEarth,ȱLtd.ȱv.ȱStrawȬ
            berryȱCamel,ȱLtd.,ȱ390ȱN.E.2dȱ393,ȱ405ȱ(Ill.ȱApp.ȱ1979)ȱ(citationsȱ
            omiĴed);ȱseeȱalsoȱRodaȱv.ȱBerko,ȱ81ȱN.E.2dȱ912,ȱ916ȱ(Ill.ȱ1948)ȱ
            (“whereȱthereȱisȱanȱintentionalȱandȱdeliberateȱfraudȱ…ȱitȱisȱnotȱ
            theȱprivilegeȱofȱtheȱperpetratorȱofȱtheȱfraudȱtoȱinterposeȱtheȱ
            defenseȱthatȱtheȱoneȱdefraudedȱwasȱnotȱsuĜcientlyȱcarefulȱtoȱ
            discoverȱtheȱfraudȱandȱpreventȱitsȱaccomplishment”);ȱseeȱalsoȱ
            WilliamsȱElectronicsȱGames,ȱInc.ȱv.ȱGarrity,ȱ366ȱF.3dȱ569,ȱ573ȱ(7thȱ
            Cir.ȱ 2004)ȱ (same).ȱ Inȱ lightȱ ofȱ Continentalȱ Concreteȱ Pipeȱ andȱ
            TeamstersȱLocalȱ282,ȱthisȱisȱtrueȱwhetherȱtheȱdefraudingȱpartyȱ
            seeksȱcompleteȱreliefȱfromȱliabilityȱorȱonlyȱpartialȱreliefȱfromȱ
            ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
            CarrȱFutures,ȱIncȱv.ȱCommodityȱFuturesȱTradingȱComm’n,ȱ27ȱF.3dȱ1260,ȱ1265ȱ
            (7thȱCir.ȱ1994),ȱquotingȱTeamstersȱLocalȱ282,ȱ762ȱF.2dȱatȱ529.ȱInȱthoseȱinȬ
            stances,ȱ theȱ fraudȱ victimȱ alreadyȱ knowsȱ aboutȱ aȱ misrepresentationȱ andȱ
            decidesȱnotȱtoȱobjectȱtoȱit.ȱInvestorsȱcannotȱactȱonȱaȱknownȱmisrepresentaȬ
            tionȱ“andȱlaterȱclaimȱdeception,”ȱorȱrelyȱ“uponȱanȱisolatedȱoralȱvarianceȱ
            contradicting”ȱinformationȱtheyȱknowȱtoȱbeȱtrue,ȱorȱclaimȱdeceptionȱreȬ
            gardingȱ“thingsȱactuallyȱknownȱtoȱtheȱinvestorȱequallyȱorȱbetterȱthanȱtoȱ
            theȱspeaker.”ȱId.ȱatȱ1266.ȱWeȱhaveȱalsoȱappliedȱthisȱactualȱknowledgeȱanȬ
            alysisȱwhenȱfuturesȱcommissionȱmerchantsȱpointȱtoȱtheȱcustomer’sȱfaultyȱ
            “dueȱdiligence”ȱasȱaȱdefense.ȱSeeȱDeRance,ȱInc.ȱv.ȱPaineWebberȱInc.,ȱ872ȱF.2dȱ
            1312,ȱ1322–23ȱ(7thȱCir.ȱ1989)ȱ(discussingȱTeamstersȱLocalȱ282).ȱInquiryȱnoȬ
            tice,ȱinȱtheȱformȱofȱaȱpileȱofȱmail,ȱisȱnotȱenoughȱtoȱimposeȱnewȱresponsiȬ
            bilitiesȱonȱaȱfraudȱvictimȱasȱaȱmatterȱofȱlaw.ȱ
Case:
 Case:1:12-cv-06110
       1:12-cv-06110Document
                     Document#:#:181-1 Filed:09/21/18
                                  175 Filed:  10/09/18Page
                                                       Page3142ofof31
                                                                    42PageID
                                                                       PageID#:3619
                                                                              #:3672
  Case: 16-3860    Document: 00713289379           Filed: 09/20/2018     Pages: 31




            Nos.ȱ16Ȭ3860,ȱ16Ȭ3903,ȱ16Ȭ3967ȱ&ȱ17Ȭ2100ȱ                                      31

            theȱfullȱmeasureȱofȱdamages.13ȱBecauseȱtheȱdistrictȱcourtȱheldȱ
            CarterȱandȱTenȱSleepȱtoȱtheȱwrongȱlegalȱstandardȱforȱmitigaȬ
            tionȱofȱdamages,ȱthatȱportionȱofȱtheȱdistrictȱcourt’sȱjudgmentȱ
            mustȱ beȱ reversedȱ andȱ remandedȱ forȱ recalculationȱ ofȱ Tenȱ
            Sleep’sȱdamages,ȱandȱaȱsupplementalȱfeeȱawardȱforȱappellateȱ
            workȱmayȱbeȱneeded.ȱ
                Theȱjudgmentȱofȱtheȱdistrictȱcourtȱasȱtoȱtheȱparties’ȱliabiliȬ
            tiesȱandȱitsȱawardȱofȱaĴorneyȱfeesȱareȱAFFIRMED.ȱTheȱdistrictȱ
            court’sȱawardȱofȱdamagesȱtoȱTenȱSleepȱisȱREVERSEDȱbecauseȱ
            ofȱtheȱerroneousȱrelianceȱonȱtheȱdoctrineȱofȱmitigationȱofȱdamȬ
            ages,ȱandȱonȱthatȱissue,ȱweȱREMANDȱtheȱcaseȱforȱfurtherȱproȬ
            ceedingsȱconsistentȱwithȱthisȱopinion.ȱ




            ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
                 13ȱ Neitherȱ theȱ RJOȱ agreement’sȱ insistenceȱ onȱ promptȱ actionȱ inȱ reȬ

            sponseȱtoȱerroneousȱstatementsȱnorȱAnspacherȱoperateȱtoȱchangeȱthisȱconȬ
            clusion.ȱSeeȱaboveȱatȱ19–23.ȱOnlyȱinȱsituationsȱlikeȱShapiro,ȱwhereȱtheȱcusȬ
            tomerȱhadȱactualȱknowledgeȱofȱtheȱyearsȱofȱunauthorizedȱactivity,ȱseeȱ569ȱ
            P.2dȱatȱ271,ȱandȱtroublingȱsituationsȱlikeȱAnspacher,ȱwhereȱtheȱcustomerȱ
            decidedȱtoȱ“wait[]ȱtoȱseeȱtheȱresultsȱofȱthoseȱ[unauthorized]ȱtrades,”ȱseeȱ
            854ȱ F.2dȱ atȱ 942,ȱ shouldȱ theȱ lawȱ makeȱ aȱ customerȱ responsibleȱ forȱ lossesȱ
            createdȱbyȱaȱbroker’sȱfraud.ȱȱȱ
